El Juez Asociado Señor Rivera Pérez
emitió la opinión del Tribunal.
El presente caso plantea novedosas interrogantes dentro del campo de la legislación protectora del trabajo, en particular, dentro de la denominada “legislación de horas y salarios”, a saber: ¿procede el pago a tiempo triple de las horas trabajadas durante un séptimo día de trabajo consecutivo, cuando éstas coinciden con horas extras trabajadas en exceso de cuarenta semanales? ¿Tiene el patrono que considerar en el cómputo de horas extras la retribución de un diferencial de turno nocturno? ¿Aplica la doctrina federal conocida como “de minimis” a una reclamación de periodos de tomar alimentos, instada por un empleado que acordó por escrito con su patrono reducir dichos periodos a media hora? ¿Qué efecto tuvo la reforma laboral de 1995 sobre los decretos mandatorios de la Junta de Salario Mínimo y los beneficios contenidos en los mismos? ¿Tiene alguna consecuencia legal de naturaleza civil un fraccionamiento de vacaciones no ajustado a Derecho? Antes de responder las interrogantes planteadas, veamos los hechos que originan el presente recurso.
f—I
El 28 de julio de 1998, el señor Ramón Jiménez Marrero y la señora Nitza Hernández Santos presentaron una Demanda en el Tribunal de Primera Instancia contra General Instruments Puerto Rico, Inc./NextLevel Systems Puerto Rico, Inc. (General Instruments). Le reclamaron, en lo aquí *20pertinente, lo siguiente: (1) compensación a razón del triple del salario convenido para las horas regulares, por las horas trabajadas durante séptimos días consecutivos de labor, cuando coincidían con horas extras en exceso de cuarenta semanales; (2) la penalidad legal por periodos o fracciones de periodos de tomar alimentos (P.T.A.) trabajados; (3) diferencia en compensación por horas extras diarias proveniente de la práctica del patrono de no considerar en su cómputo el diferencial de turno nocturno de $0.25 por hora dispuesto en el Manual del Empleado, y (4) que se les pagara, nuevamente, las vacaciones que cobraron y disfrutaron en descanso durante su tiempo de servicio por haber sido ilegalmente fraccionadas por el patrono.
El señor Jiménez Marrero trabajó para General Instruments desde diciembre de 1994 hasta diciembre de 1997, inicialmente como ensamblador y luego como operador de máquina. Por su parte, la señora Hernández Santos trabajó como operadora de máquina y oficinista desde julio de 1985 hasta diciembre de 1997.
Luego de varios incidentes procesales, se celebró el juicio en su fondo durante el 30 de abril y 1 de mayo de 2002. El 7 de agosto de 2002, el Tribunal de Primera Instancia dictó sentencia en la que declaró “con lugar” la demanda.(1)
En relación con la reclamación de compensación a razón del triple del tipo de salario convenido para las horas regulares, por las horas trabajadas durante séptimos días consecutivos de labor, cuando coincidían con horas extras en exceso de cuarenta semanales, el tribunal concluyó que el señor Jiménez Marrero no trabajó bajo tal escenario. Determinó que nunca laboró durante séptimos días consecutivos de trabajo, por lo que no procedía su demanda en cuanto a ese extremo. No obstante, concluyó que la señora Hernández Santos sí laboró durante séptimos días de tra*21bajo consecutivo en cuatro ocasiones,(2) coincidiendo tales periodos de trabajo con jornadas extraordinarias en exceso de cuarenta horas semanales. Resolvió que las horas trabajadas por la señora Hernández Santos bajo tal marco fáctico tenían que ser compensadas por General Instruments de la forma siguiente: una vez al salario regular por hora convenido; una vez adicional por ser horas extras semanales, y otra vez más por constituir trabajo realizado durante el séptimo día consecutivo de labor.
Por otro lado, en términos de la reclamación de compensación en concepto de penalidad por periodos o fracciones de periodos de tomar alimentos (P.T.A.) trabajados, el tribunal concluyó que, durante su tiempo de servicio con General Instruments, el señor Jiménez Marrero sólo disfrutó de media hora diaria de P.T.A. Determinó que el patrono no desfiló prueba que demostrara que el señor Jiménez Marrero solicitó, autorizó u acordó reducir a media hora su P.T.A. Dictaminó que General Instruments estaba obligada a pagarle por cada media hora de P.T.A. dejada de disfrutar (quinientas cuatro medias horas en total) un tipo de salario igual al doble del tipo de salario convenido para las horas regulares, descontando la compensación a tipo sencillo las que General Instruments había satisfecho.(3)
Distinto al caso del señor Jiménez Marrero, el tribunál encontró que el 8 de julio de 1985 la señora Hernández Santos firmó un formulario, tipo carta, en el cual solicitó a General Instruments que le gestionara ante el Departamento del Trabajo un permiso para reducir su P.T.A. a media hora.(4) Determinó que, en efecto, el 23 de julio de 1985 *22el Departamento del Trabajo expidió a General Instruments el referido permiso.(5) Por ello, resolvió que la señora Hernández Santos no tenía derecho a compensación a razón del doble del tipo de salario convenido para las horas regulares por las medias horas del P.T.A. no disfrutado como resultado de la reducción.
Ahora bien, luego examinar las tarjetas de asistencia de la señora Hernández Santos, el tribunal concluyó que en ciento noventa ocasiones, durante 1991 a 1997, ésta trabajó toda o parte de la media hora de P.T.A. que le quedaba disponible, luego de practicada la concernida reducción. Determinó que, en todas esas ocasiones, la señora Hernández Santos trabajó por espacio de más de cinco, seis o siete horas consecutivas, sin hacer una pausa en sus labores para alimentarse.(6) Concluyó que ello ocurrió, tanto durante jornadas regulares como durante jornadas extraordinarias, en las cuales la señora Hernández Santos era acreedora a un segundo P.T.A., luego de haber trabajado por cinco horas consecutivas —a partir de su regreso a la-bores— después de concluido su primer P.T.A.(7) Dictaminó que en cada una de las ciento noventa ocasiones en que la señora Hernández Santos trabajó durante toda o parte de su ya reducida media hora de P.T.A., General Instruments estaba obligada a pagarle un tipo de salario igual al doble o igual al triple del tipo de salario convenido para las horas regulares, por los periodos o fracciones de periodos de to-mar alimentos dejados de disfrutar, siendo el carácter doble o triple de la compensación, dependiente, en cada caso, de si se trataba de un P.T.A. en jornada regular o de uno en *23jornada extraordinaria. Ello, claro está, descontando la compensación a tipo sencillo o doble que, según haya sido el caso, General Instruments satisfizo por los periodos o fracciones de periodos de tomar alimentos trabajados en jornada regular o extraordinaria.
De otra parte, en cuanto a la reclamación de diferencia en compensación por horas extras diarias proveniente de la práctica del patrono de no considerar en su cómputo el diferencial de tumo nocturno de $0.25 por hora dispuesto en el Manual del Empleado, el tribunal concluyó que el señor Jiménez Marrero no era acreedor a tal compensación. Determinó que no trabajó horas extras en horarios en los cuales General Instruments se había comprometido a pagar el concernido diferencial de tumo. En cambio, concluyó que las tarjetas de asistencia de la señora Hernández Santos demostraban que trabajó en cuarenta y cuatro ocasiones, durante 1991 a 1997, horas extras diarias, en horarios en los que General Instruments se había comprometido a pagar el diferencial de tumo en cuestión.(8) En consecuencia, resolvió que General Instruments estaba obligada, en cada una de dichas instancias, a hacer lo que nunca hizo: considerar el referido diferencial de tumo nocturno en el cómputo de horas extras diarias. Obviamente, implicando ello el deber de General Instruments de computar nuevamente la compensación por horas extras y pagarle a la señora Hernández Santos la diferencia entre la cantidad correcta de compensación por horas extras y la pagada.
Finalmente, en relación con el reclamo a los efectos de que General Instruments pagara, de nuevo, las vacaciones ilegalmente fraccionadas, el Tribunal de Primera Instancia concluyó que, en el caso de la señora Hernández Santos, no hubo tal fraccionamiento. Por tanto, resolvió que no procedía su demanda en cuanto a dicho extremo. Sin embargo, *24concluyó que General Instruments le fraccionó ilegalmente las vacaciones al señor Jiménez Marrero en dos periodos de cinco días laborables consecutivos cada uno, tanto en 1995 como en 1996. Razonó que la ilegalidad del fraccionamiento estribó en que el empleado nunca lo solicitó, autorizó u acordó con el patrono. Resolvió que la actuación de General Instruments violó las disposiciones del decreto mandatorio que le aplicaba. Expresó que, aunque el decreto mandatorio no disponía un remedio específico para tal violación, procedía tomar por analogía el remedio que sí disponía el decreto para el caso en que el patrono no concede vacaciones después de acumularse por dos años; esto es, pagar dos veces {doble) los días acumulados en exceso de dichos dos años. Así las cosas, dispuso que General Instruments, por analogía, estaba obligada a pagarle al señor Jiménez Marrero, nuevamente, los días de vacaciones que le concedió en disfrute y paga, pero de forma fraccionada, tanto en 1995 como en 1996.
Inconforme, General Instruments recurrió al Tribunal de Apelaciones.
El 30 de agosto de 2004, el Tribunal de Apelaciones confirmó la sentencia apelada en todos sus extremos.
Denegada una moción de reconsideración, General Instruments acudió ante nos mediante recurso de certiorari. Señaló que el Tribunal de Apelaciones cometió los errores siguientes:
A. Erró manifiestamente el Honorable TA al resolver que el trabajo realizado durante el séptimo día consecutivo de trabajo debe compensarse al triple del salario regular por hora, cuando éstas coincidían con trabajo en exceso de 40 horas.
B. Erró manifiestamente el Honorable TA al imponer una penalidad por el alegado fraccionamiento de vacaciones, cuando no existe dicha penalidad dispuesta en ley o decreto mandatorio aplicable.
C. Erró manifiestamente el Honorable TA al resolver que a la demandante Nitza Hernández debía pagársele un diferencial de tumo por las horas extras trabajadas, cuando la propia demandante declaró que no reclamaba dicha partida, y cuándo era improcedente dicho pago toda vez que ella siempre trabajó *25en un primer turno, para el cual no había diferencial aplicable.
D. Erró manifiestamente el Honorable TA al concluir que procedía el pago de una penalidad por cada instancia en que Hernández comenzó a disfrutar su periodo de tomar alimentos después de comenzada la sexta hora consecutiva de trabajo, cuando la tardanza era de solo unos pocos minutos, y cuando no se probó que General Instruments no le pagaba la penalidad aplicable.
E. Erró manifiestamente el Honorable Tribunal de Primera Instancia al declarar con lugar ciertas partes de la demanda, cuando los demandante [s] no cumplieron con el peso de probar sus reclamaciones.
El 31 de enero de 2005, la Asociación de Industriales de Puerto Rico (Asociación de Industriales), presentó ante nos una moción de autorización para presentar un memorando en calidad de amicus curiae y en apoyo a la expedición del recurso de certiorari presentado por su miembro afiliado General Instruments. Nos alertó de que la sentencia del Tribunal de Apelaciones forma parte de un conjunto de decisiones que confligen con otras tantas emitidas por distintas sedes del Tribunal de Primera Instancia y paneles del Tribunal de Apelaciones en controversias idénticas —relacionadas con la compensación por horas trabajadas durante séptimos días consecutivos de labor, que coinciden con horas extras en exceso de cuarenta semanales— y relacionadas con el fraccionamiento de vacaciones y sus consecuencias. Nos invitó a pautar sobre ambos extremos para terminar con lo que describió como una caótica confusión jurídica entre sus empresas afiliadas. Decidimos expedir el recurso de certiorari y declarar “Con Lugar” la solicitud de la Asociación de Industriales.
Habiendo estudiado cuidadosamente el voluminoso ex-pediente del recurso, y contando con el beneficio de la comparecencia de las partes y de la Asociación de Industriales, estamos en posición de resolver.(9)
*26II
Para la mejor y más cabal comprensión de esta Opinión, atenderemos los errores señalados por General Instruments según la relación existente entre ellos.
A. Compensación por las horas trabajadas durante séptimos días consecutivos de labor, cuando coinciden con horas extras en exceso de cuarenta semanales
Tanto la peticionaria como los recurridos han hecho un esfuerzo en sus respectivos alegatos para convencernos, la primera, de que la compensación por horas trabajadas durante séptimos días consecutivos de labor que coinciden con horas extras semanales es a tiempo doble, y los segundos, de que la interacción de las Leyes Núms. 289 y 379 producen, bajo dicho escenario, una norma de compensación a tiempo triple. El Tribunal de Apelaciones resolvió que la compensación que procede en tal escenario es tiempo triple. Veamos.
Mediante la aprobación de la Ley Núm. 289 de 9 de abril de 1946,(10) conocida como la Ley del Día de Descanso o Ley del Séptimo Día (Ley 289), la Asamblea Legislativa consagró, con carácter urgente,(11) el derecho de todo empleado, cuyo patrono no estuviese sujeto a las disposiciones de la antigua Ley de Cierre,(12) a un día de descanso *27por cada seis de trabajo, entendiéndose por día de descanso un periodo de veinticuatro horas consecutivas.(13) Como medida para desalentar que los patronos requirieran o permitieran a sus empleados trabajar durante el día de descanso o, lo que es igual, durante séptimos días consecutivos de labor, el legislador le impuso la obligación de pagar las horas rendidas por sus empleados durante dichos días a razón del doble del tipo de salario convenido para las horas regulares.(14) Conviene destacar que, en ese momento, no denominó tales horas como “horas extras”.
Apenas dos años más tarde, la Asamblea Legislativa volvió a aprobar legislación para limitar la jornada de trabajo en Puerto Rico. En esa ocasión promulgó la Ley Núm. 379 de 15 de mayo de 1948, conocida como la Ley de la Jornada de Trabajo, o Ley de Horas y Días de Trabajo (Ley 379).(15)
Como dato singular, el Art. 22 de la Ley 379 expresamente dejó subsistente la Ley 289 y los decretos mandatoríos promulgados por la hoy extinta Junta de Salario Mínimo de Puerto Rico (Junta), al amparo de la entonces Ley de Salario Mínimo de Puerto Rico, Ley Núm. 8 de 5 de abril de 1941.(16) Dichos decretos mandatorios, hoy conocidos como “los originales”, algunos de los cuales fueron aprobados con anterioridad a las Leyes 289 y 379, disponían, entre otras condiciones de trabajo en beneficio de los trabajadores, horas máximas de labor diaria o semanal.(17)
Tal como hizo en la Ley 289, el legislador describió la Ley 379 como “necesaria y urgente”.(18) En su Exposición *28de Motivos la resaltó como “una de las grandes reivindicaciones obreras” y, acto seguido, consignó lo siguiente:
Se trata de una medida de efectiva protección de la salud, la seguridad y la vida del trabajador. Las jornadas excesivas de labor producen fatiga, aumentan la frecuencia de los accidentes del trabajo y quebrantan el vigor del organismo, exponiéndose a dolencias y enfermedades. Además, privan al trabajador del tiempo necesario para el solaz y cultivo de su espíritu y sus relaciones sociales y ciudadanas. (Enfasis suplido.)(19)
Tales eran las jornadas y condiciones de trabajo que sufrían los obreros en aquellos días de 1948, que en el último párrafo de la referida Exposición de Motivos la Legislatura consignó lo siguiente:
Se declara por la presente que la política de esta Ley es, mediante el ejercicio de la facultad de la Asamblea Legislativa de Puerto Rico para decretar leyes para la protección de la vida, la salud y la seguridad de empleados y obreros, corregir y tan rápidamente como sea posible eliminar las condiciones de explotación del trabajador a base de jornadas excesivas, aumentar los empleos sustancialmente y proveer una mejor compensación al empleado en aquellos casos en que el patrono prolonga la jornada. (Enfasis suplido.)(20)
A la fecha de los hechos del caso de autos, y en la actualidad, la Ley 379 establece en su Art. 2 que ocho horas de labor constituyen la jornada diaria de trabajo en Puerto Rico, y cuarenta la jomada de trabajo semanal.(21) Por su parte, su Art. 3 dispone que son horas regulares de trabajo ocho durante cualquier día de trabajo y cuarenta durante cualquier semana de trabajo.(22)
*29Por otro lado, el Art. 4 de la Ley 379 lista qué son horas extras de trabajo, y citamos:
(a) Las horas que un empleado trabaja para su patrono en exceso de ocho (8) horas durante cualquier período de veinticuatro horas consecutivas [.]
(b) Las horas que un empleado trabaja para su patrono en exceso de cuarenta (40) durante cualquier semana, a menos que las horas trabajadas diariamente en exceso de ocho sean pagadas a tipo doble.
(c) Las horas que un empleado trabaja para su patrono durante los días u horas en que el establecimiento en que presta servicio deba permanecer cerrado al público por disposición legal; Disponiéndose, sin embargo, que no serán horas extras las horas que el empleado trabaja para su patrono durante los días u horas en que el establecimiento deba permanecer cerrado al público cuando el patrono ha obtenido del Secretario del Trabajo el permiso requerido por las sees. 289 y 290 de este título, y la totalidad de horas trabajadas por el empleado durante ese día no exceda de ocho horas ni la totalidad de horas trabajadas durante la semana exceda de cuarenta horas.
(d) Las horas que un empleado trabaja para su patrono durante el día de descanso que se haya fijado o se fijase por ley en el caso de industrias y negocios que no están sujetos al cierre de su establecimiento, y las horas que un empleado trabaja para su patrono durante el día domingo en aquellos establecimientos comerciales que mantengan sus operaciones ese día y estén sujetos a las disposiciones de las sees. 301 et seq. De este título; Disponiéndose, que las horas trabajadas durante el día domingo en los establecimientos comerciales cubiertos por dichas secciones se pagarán a un tipo de salario igual al doble del tipo convenido para las horas regulares.
(e) Las horas que el empleado trabaja para su patrono en exceso del máximo de horas de labor al día que la Junta de Salario Mínimo haya fijado o fijare para la ocupación, negocio o industria en cuestión.
(f) Las horas que el empleado trabaja para su patrono en exceso del máximo de horas de labor al día fijado en un convenio colectivo de trabajo. (Enfasis suplido.)(23)
Inmediatamente después de listar las distintas clases de horas extras existentes, el Art. 5 de la citada Ley *30379 dispone cómo el patrono tiene que pagarlas. Sin hacer distinción alguna entre las distintas clases de horas extras, el referido artículo indica lo siguiente:
Todo patrono que emplee o permita que trabaje un empleado durante horas extras vendrá obligado a pagarle por cada hora extra un tipo de salario igual al doble del tipo convenido para las horas regulares; Disponiéndose, sin embargo, que todo patrono de una industria en Puerto Rico cubierta por las disposiciones de Ley de Normas Razonables de Trabajo (Fair Labor Standars Act), aprobada por el Congreso de los Estados Uni-dos de América en 25 de junio de 1938, según ha sido o fuere subsiguientemente enmendada, sólo vendrá obligado a pagar por cada hora extra de trabajo en exceso de la jornada de ocho (8) horas un tipo de salario a razón de, por lo menos, tiempo y medio del tipo de salario convenido para las horas regulares, salvo el caso en que por decreto de la Junta de Salario Mínimo o convenio colectivo de trabajo se haya fijado otra norma de trabajo o de compensación, o de ambas. (Enfasis suplido.)(24)
Al menos en dos ocasiones tuvimos ante nuestra consideración controversias salariales en las que se reclamaba compensación por horas trabajadas durante séptimos días consecutivos de labor, que resultaban ser también horas extras en exceso de cuarenta semanales. Laborde v. Eastern Sugar Associates, 81 D.P.R. 478 (1959), fue un caso en el que la reclamación salarial cubría el período de tiempo entre el 10 de febrero de 1942 y el 30 de junio de 1952. Allí pautamos cómo debían pagarse las horas de trabajo reclamadas, tomando en cuenta los cambios en las jornadas de labor y las normas de compensación introducidas a lo largo del periodo cubierto por la reclamación mediante la Ley Núm. 49 de 7 de agosto de 1935,(25) el Decreto Mandatorio Núm. 3 (1943), la Ley 289 (de 1946) y la Ley 379 (de 1948). A pesar de que las reglas de compensación allí pautadas incluían el escenario de interacción entre las Leyes 289 y *31379, aquí en controversia, en ningún momento resolvimos ni vislumbramos que procedía, como resultado del mismo, una compensación a razón del triple del salario convenido para horas regulares. Más aún, en dicho caso, también entraron en interacción con las Leyes 289 y 379 las disposiciones de horas máximas de labor semanal del Decreto Mandatorio Núm. 3, supra, y, sin embargo, expresamos:
El efecto de la Ley [N]úm. 379 de 1948 sobre el Decreto Mandatorio [N]úm. 3, en cuanto a la industria azucarera se refiere, fue crear un nuevo tipo de compensación por hora durante el tiempo de zafra, conservando la compensación a tipo doble por cualquier hora trabajada durante el día de descanso. (Énfasis suplido.)(26)
Asimismo, en Ponce Ramos v. Fajardo Sugar Company, 85 D.P.R. 599 (1962), estuvo en controversia en qué momento exacto comienza el período de veinticuatro horas consecutivas de descanso a que se refieren las Leyes 289 y 379; es decir, en qué momento exacto termina el sexto día consecutivo de trabajo que menciona la Ley 289. En aquel entonces, todavía la jornada máxima de trabajo semanal que establecía la Ley 379 era de cuarenta y ocho horas.(27) Sin embargo, luego de resolver la controversia de derecho que planteaba el caso, ordenamos al patrono pagar a tiempo doble las ocho horas trabajadas por los obreros reclamantes durante su día de descanso, las que a su vez, como cuestión de hecho, constitíuan horas extras diarias —como consecuencia de un cambio de turno— y horas extras semanales (en exceso de cuarenta y ocho).(28) Como vemos, en dicho caso tampoco dispusimos la compensación a razón del triple del salario convenido para horas regula*32res que ante nos reclaman los recurridos, quienes, a la sazón, están ubicados en un marco fáctico similar al de Ponce Ramos.
Si bien es cierto que en ninguno de los dos casos discutidos dispusimos la compensación a tiempo triple aquí reclamada, también lo es que no se nos planteó, como controversia concreta, que la interacción de la Ley 289 con la Ley 379 creaba un estado de derecho de compensación a razón del triple del tipo de salario convenido para horas regulares —al trabajarse durante el día de descanso— en momentos en que el empleado se hallaba laborando, a su vez, en tiempo extraordinario en exceso de cuarenta horas semanales. Además, nótese que estos casos fueron resueltos con anterioridad a Pamblanco v. Union Carbide, 90 D.P.R. 712 (1964), Acevedo v. P.R. Sun Oil Co., 145 D.P.R. 752 (1998), y Colón v. Syntex, 162 D.P.R. 200 (2004). Asimismo, fueron resueltos previo a la aprobación del Reglamento para Regular el Disfrute del Periodo de Tomar Alimentos, Compensación y la Expedición de Permisos para su Reducción, Reglamento Núm. 4334, Departamento del Trabajo y Recursos Humanos, 24 de septiembre de 1990. Como sabemos, del análisis integrado de la Ley 379, los casos mencionados y el reglamento aludido se desprende que cuando el P.T.A. coincide con tiempo extraordinario, si se trabaja durante el mismo, o parte del mismo, además de la paga requerida por ley por ser hora extra, el patrono viene obligado a pagar una penalidad equivalente a una vez adicional la hora o fracción de la hora de P.T.A. no disfrutada. También conocemos que lo mismo aplica en el caso en que se ha reducido el P.T.A. y se trabaja durante todo o parte del P.T.A. reducido, cuando coincide con tiempo extraordinario. Dicho de otra forma, el P.T.A. o fracción del P.T.A. que no se disfruta en jornada extraordinaria, tiene que pagarse a razón del triple o, en algunos ca*33sos, a razón de dos veces y media el tipo de salario convenido para las horas regulares.(29)
Es evidente que el Tribunal de Apelaciones aplicó por analogía la norma de compensación a tiempo triple —aplicable al trabajo realizado durante el P.T.A. en jornada ex-traordinaria— a la situación en que se realiza trabajo durante el séptimo día consecutivo de labor, cuando dicho trabajo resulta ser también en exceso de la jornada ordinaria de cuarenta horas semanales. Lo demuestra su conclusión a los efectos de que la compensación en controversia estaba gobernada por el razonamiento siguiente, y citamos:
(1) Una vez, porque se trabajó.
(2) Una vez, por ser horas trabajadas en exceso de 40 horas semanales.
(3) Una vez, por ser trabajadas en día de descanso.
Es decir, la compensación es triple.(30)
No obstante, el foro intermedio apelativo erró al así resolver. Veamos.
Cuando la Asamblea Legislativa aprobó en 1946 la Ley 289(31) conocía la existencia de decretos mandatories que disponían jornadas máximas de labor de cuarenta y ocho o cuarenta horas semanales y que obligaban al patrono a compensar a razón del doble o, al menos, a razón de tiempo y medio el tipo de salario convenido para las horas regulares, las horas que trabajaran sus empleados en ex-ceso de tales jornadas máximas semanales. Aún así, promulgó la Ley 289 y estableció en su See. 4 el derecho de los *34empleados a recibir paga a un tipo de salario igual al doble del tipo convenido para horas regulares por las horas trabajadas durante el día de descanso semanal. (Énfasis suplido.) 1946 Leyes de Puerto Rico 685. Si la intención del legislador hubiese sido que dichas horas se pagaran a tiempo triple, cuando coincidieran con jornada extraordinaria en exceso de cuarenta y ocho, en exceso de cuarenta o en exceso de cualquier otro máximo de horas de labor semanal dispuesto en un decreto mandatorio, fácil le hubiese sido hacer la salvedad correspondiente en la propia See. 4 de la Ley 289. No obstante, no hizo reserva de clase alguna a la compensación a tipo doble fijada en la referida See. 4 de la ley.
Por otro lado, al aprobar la Ley 379, el legislador fijó, con rango de ley, las jornadas máximas de labor diaria y semanal en ocho y cuarenta y ocho horas,(32) respectivamente. Denominó tales horas como regulares y definió qué son horas extras de trabajo mediante la creación de un listado taxativo en el Art. 4 de la ley. Según señalamos antes, en dicho listado consignó, entre otras categorías de horas extras, las horas trabajadas en exceso de ocho en un periodo de veinticuatro consecutivas, las horas trabajadas en exceso de cuarenta y ocho a la semana (33) y las horas trabajadas durante el día de descanso fijado por la Ley 289 (séptimo día de trabajo consecutivo). Como explicáramos anteriormente, después de listar las distintas categorías de horas extras existentes, el legislador dispuso cómo el patrono tenía que pagarlas. Estableció al respecto dos nor-mas de compensación en su Art. 5,(34) a saber:
(1) a razón del doble del tipo de salario convenido para las horas regulares;
(2) patronos sujetos a las disposiciones de la Ley de Nor-*35mas Razonables de Trabajo de 1938, sólo estarían obligados a pagar por cada hora extra de trabajo en exceso de la jornada legal de ocho horas, por lo menos, tiempo y medio del tipo de salario convenido para las horas regulares.(35)
Entonces, aquí procede hacer la misma observación. Si la Asamblea Legislativa hubiese querido establecer una norma de compensación distinta a las anteriores para las horas extras trabajadas en exceso de cuarenta semanales —que coinciden con el día de descanso del empleado— hubiese hecho la salvedad correspondiente al redactar el referido Art. 5 de la Ley 379. Fácil le hubiese sido hacerlo, mas no lo hizo.
Profundizando aún más en nuestro estudio, he-mos examinado el escaso historial legislativo disponible de la Ley 379. En él nada hemos encontrado que nos mueva a pensar que el legislador considerara una norma de pago distinta para las horas extras semanales, cuando éstas coinciden con horas trabajadas durante un séptimo día consecutivo de labor. Al parecer, el asunto ni siquiera fue objeto de discusión durante el proceso de aprobación de la pieza legislativa.
Somos del criterio que cuando se legisló la Ley 379, la Asamblea Legislativa sencillamente elevó a rango de hora extra las horas trabajadas durante el día de descanso o séptimo día de trabajo consecutivo fijado en la Ley 289, en igualdad de condiciones con los restantes tipos de horas extras listadas en su Art. 4 (29 L.P.R.A. sec. 273). Lo mismo hizo con las horas trabajadas durante los días u horas en que los establecimientos comerciales debían permanecer cerrados al público de acuerdo con la antigua Ley *36de Cierre.(36) En nuestra apreciación, el legislador simplemente aprovechó la aprobación de la Ley 379 para designar y reunir en un mismo artículo de la ley —Art. 4— las distintas instancias en que se producen horas extras de trabajo. No estableció diferencia jerárquica ni supremacía alguna entre las distintas clases de horas extras listadas en el referido artículo, ni estableció una norma de compensación distinta para horas extras semanales que coincidan con el día semanal de descanso del trabajador.(37)
Según se desprende de la antes discutida Exposición de Motivos de la Ley 379, al aprobarse la ley, la Legislatura era consciente de que la Ley 289 no había sido una medida legislativa suficiente para proteger la salud, seguridad y vida del trabajador, aún fatigado y expuesto a accidentes y enfermedades como resultado de jornadas excesivas de labor. Con su aprobacin, entonces, quiso finalmente corregir y eliminar lo que describió como condiciones de explotación del trabajador basadas en jornadas excesivas. No albergamos dudas de que esas condiciones de explotación basadas en jornadas excesivas incluían el escenario aquí en controversia: trabajo rendido durante un séptimo día consecutivo de labor que resulta ser también en exceso de cuarenta horas semanales.(38) Para ese escenario de trabajo, el legislador pudo haber dispuesto una norma de compensación a un tipo de salario igual al triple del tipo de salario convenido para las horas regulares.(39) No lo hizo, *37aún siendo plenamente consciente de que por virtud de la Ley 289 las horas trabajadas durante el séptimo día ya se compensaban a tiempo doble. No nos corresponde hacerlo a nosotros vía fíat judicial. Es conveniente añadir aquí que la Oficina del Procurador del Trabajo del Departamento del Trabajo y Recursos Humanos —la cual establece la política pública del referido Departamento en cuanto a la interpretación de la legislación protectora del trabajo que la agencia administra— contestó la consulta número 13606, y llegó a la misma conclusión que nosotros.(40)
Por último, no puede utilizarse por analogía, en el escenario de trabajo en controversia, la norma de compensación a tiempo triple,(41) aplicable al trabajo realizado durante el P.T.A. en jornada extraordinaria. Sobre este parti*38cular, basta recordar que, según resolvimos en Salgado v. Tribunal Superior, 92 D.P.R. 367 (1965), el P.T.A. no constituye una hora extra. El concepto P.T.A. es distinto y totalmente independiente al de hora extra.(42)
En definitiva, erraron tanto el Tribunal de Primera Instancia como el Tribunal de Apelaciones al resolver que las horas trabajadas durante un séptimo día consecutivo de labor —que resultan ser también en exceso de cuarenta horas semanales— deben compensarse a un tipo de salario igual al triple del tipo de salario convenido para las horas regulares. Es un hecho incontrovertido que General Instruments le pagó a la señora Hernández Santos, en las cuatro ocasiones en que ello ocurrió, a razón del doble del tipo de salario convenido para las horas regulares. Como hemos visto, tal actuación se ajustó al Derecho aplicable.
B. Consideración de un diferencial de turno en el cómputo de la compensación por horas extras
El Manual del Empleado que General Instruments distribuyó a sus trabajadores, incluida la señora Hernández Santos, disponía que los empleados no exentos recibirían el pago de un “Diferencial por Turno Nocturno” de $0.25 o $0.40 por hora: $0.25, si el empleado rendía labores en horarios de 3:30 pm en adelante; de $0.40, si rendía labores en horarios de 10:00 pm en adelante.(43)
El horario regular de trabajo de la señora Hernández Santos era de 7:00 am a 3:30 pm, con media hora de P.T.A. De otro lado, General Instruments mantenía turnos de trabajo durante las veinticuatro horas del día.
El Tribunal de Primera Instancia determinó que los registros de asistencia de la señora Hernández Santos demostraban que durante 1991 a 1997 ésta trabajó en cuarenta y cuatro ocasiones horas extras en exceso de ocho *39diarias.(44) Concluyó que en cada una de dichas ocasiones, una vez completó sus ocho horas regulares de trabajo a las 3:30 pm, la señora Hernández Santos continuó trabajando en jornada extraordinaria, en horario correspondiente al segundo turno de la empresa. Dicha conclusión está ampliamente apoyada por las tarjetas de asistencia de la señora Hernández Santos.(45) Por otro lado, es un hecho incontrovertido que General Instruments no consideró el diferencial de turno nocturno de $0.25 por hora al calcular la compensación correspondiente a las horas extras diarias rendidas por la señora Hernández Santos después de las 3:30 PM.
El Tribunal de Apelaciones, confirmando al foro primario, resolvió que General Instruments venía obligada a considerar el referido diferencial de turno en el cómputo de la compensación por horas extras diarias de la señora Hernández Santos. Sin embargo, General Instruments arguye ante nosotros que el foro intermedio apelativo erró porque el diferencial de turno en cuestión no podía ser incluido como parte del "tipo de salario convenido para las horas regulares” de la señora Hernández Santos.(46)
Según señalamos antes, el renumerado Art. 6 de la Ley 379 dispone que “[t]odo patrono que emplee o permita que un empleado trabaje durante horas extras vendrá obligado a pagarle por cada hora extra un tipo de salario igual al doble del tipo [de salario] convenido para las horas regulares ...”. (Énfasis suplido.)(47)
*40Para resolver la presente controversia, basta con acudir a la definición del término salario que provee la propia Ley 379 en su Art. 20, y citamos:
(4) Salario. — Incluye sueldo, jornal, paga y cualquier otra forma de retribución pecuniaria. (Enfasis suplido.)(48)
Una simple lectura de la definición demuestra que el legislador quiso que el término “salario, usado por él en el renumerado Art. 6 de la Ley 379, fuera interpretado de la forma más inclusiva, amplia y liberal posible. Si el legislador hubiese querido una definición restrictiva del término, a los fines de la norma de compensación por horas extras dispuesta en el referido Art. 6 de la ley, le hubiese dado una definición distinta.(49)
En consecuencia, resolvemos que el pago de $0.25 por hora en concepto de “Diferencial por Turno Nocturno” implementado por General Instruments constituye una forma de retribución pecuniaria dentro del contexto de la definición del término salario de la Ley 379. Nótese que, incluso, se trata de un pago o compensación por hora trabajada que el patrono estableció como incentivo a los empleados en atención a lo gravoso que resulta trabajar en horarios nocturnos.
Así las cosas, no le asiste la razón a General Instruments cuando argumenta que el diferencial de turno en cuestión no puede ser incluido como parte del “tipo de salario convenido para las horas regulares” de la señora Hernández Santos. Como correctamente concluyera el Tribunal de Apelaciones, General Instruments estaba obligada a incluir el concernido diferencial de turno como parte del *41tipo de salario regular por hora de la señora Hernández Santos para calcular la compensación a tipo doble que le correspondía por las horas extras rendidas después de las 3:30 pm.
La conclusión a la que llegamos está en armonía con nuestros pronunciamientos en Junta Rel. Trabajo v. Orange Crush, 86 D.P.R. 652, 654 (1962), y Beauchamp v. Holsum, 116 D.P.R. 522, 526-527 (1985), en los que interpretamos el concepto “sueldo” o “salario”, contenido en las Leyes de Salario Mínimo de Puerto Rico(50) y de Indemnización por Despido Injustificado,(51) en su sentido más amplio y liberal. Asimismo, nuestra conclusión es cónsona con lo resuelto en Quiñones Rosa v. Fajardo Development Co., 90 D.P.R. 684 (1964). Allí determinamos que cuando el patrono acuerda con sus empleados el pago de distintos tipos por hora que aumentan en función del momento específico del día en que se rinde la labor —todo ello con el objetivo de hacerles atractivo trabajar durante períodos normalmente dedicados al solaz y al descanso— estaba obligado a calcular la compensación por horas extras trabajadas durante dichos periodos, a base del doble del tipo por hora acordado para cada momento del día en que se trabajaron.(52) No está de más puntualizar aquí que al examinar las disposiciones de la Ley 379 debemos tener en cuenta el reiterado principio de que se trata de un instrumento de justicia social y de carácter reparador, y como tal debe ser interpretada en forma liberal, a favor de la mayor protección de los derechos de los empleados.(53)
*42C. La doctrina federal conocida como “de minimis”
General Instruments le solicitó al Tribunal de Apelaciones que revocara al Tribunal de Primera de Primera Instancia y lo exonerara de pagar la penalidad correspondiente a los periodos o fracciones de periodos de tomar alimentos que trabajó por la señora Hernández Santos. Argüyó que las violaciones al P.T.A. consistían de “pocos minutos” y que por ello no eran compensables bajo la doctrina federal conocida como “de minimis”. Es necesario recordar aquí que la señora Hernández Santos acordó con General Instruments reducir a media hora su P.T.A. y que dicha reducción contó con el aval del Secretario del Trabajo.
El Tribunal de Apelaciones resolvió que no se podía aplicar la doctrina “de minimis” al presente caso porque fueron numerosas las ocasiones en que General Instruments violó el derecho de la señora Hernández Santos a disfrutar de su ya reducido P.T.A.(54) Como cuestión de hecho, y según indicáramos antes, el Tribunal de Primera Instancia incluyó en su sentencia una relación tabulada de ciento noventa violaciones al P.T.A. de la señora Hernández Santos entre 1991 y 1997.(55) Según se indica en la referida sentencia, las violaciones ocurrieron tanto durante primeros como durante segundos periodos de tomar alimentos. General Instruments arguye ante nosotros que el foro intermedio apelativo erró porque el factor decisivo para la aplicación de la figura jurídica en cuestión es la cantidad de tiempo de tra*43bajo involucrado y no la numerosidad de las violaciones.(56) Sin embargo, la sentencia del tribunal de Primera Instancia indica que en las ocasiones en que se violó el P.T.A. de la señora Hernández Santos, ésta trabajó por más de cinco, seis y siete horas consecutivas sin hacer una pausa en sus labores para alimentarse.
La doctrina federal conocida como “de minimis” se encuentra codificada, según interpretada por el Tribunal Supremo de Estados Unidos, en la Sec. 785.47 del Título 29 del Código Federal de Reglamentos (C.F.R.). Dicha sección reglamentaria fue adoptada por el Departamento del Trabajo de Estados Unidos al amparo de la Ley de Normas Razonables de Trabajo de 1938 (Fair Labor Standards Act of 1938, en adelante F.L.S.A.).(57) La referida sección dis-pone:
See. 785.47 Where records show insubstantial or insignificant periods of time.
In recording working time under the Act, insubstantial or insignificant periods of time beyond the scheduled working hours, which cannot as a practical administrative matter be precisely recorded for payroll purposes, may be disregarded. The courts have held that such trifles are de minimis. (Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680 (1946)) This rule applies only where there are uncertain and indefinite periods of time involved of a few seconds or minutes duration, and where the failure to count such time is due to considerations justified by industrial realities. An employer may not arbitrarily fail to count as hours worked any part, however small, of the employee’s fixed or regular working time or practically ascertainable period of time he is regularly required to spend on duties assigned to him. See Glenn L. Martin Nebraska Co. v. Culkin, 197 F. 2d 981, 987 (C.A.8, 1952), cert, denied, 344 U.S. 866 (1952), rehearing denied, 344 U.S. 888 (1952), holding that working time amounting to $1 of additional compensation a week is not a trivial matter to a workingman, and was not de minimis; Addison v. Huron Stevedoring Corp., 204 F. 2d *4488, 95 (C.A.2, 1953), cert, denied 346 U.S. 877, holding that To disregard workweeks for which less than a dollar is due will produce capricious and unfair results. Hawkins v. E.I. du Pont de Nemours & Co., 12 W.H. Cases 448, 27 Labor Cases, para. 69,094 (E.D.Va., 1955), holding that 10 minutes a day is not de minimis. (Énfasis suplido.)
Por otro lado, al aprobarse la Ley 379 en 1948, la Asamblea Legislativa reconoció el derecho de todo trabajador no excluido de sus disposiciones al disfrute del P.T.A.(58) Dispuso en su Art. 14 (59) que el tiempo señalado para tomar los alimentos no podía ser menor de una hora, a menos que por razón de conveniencia para el empleado y por estipulación de éste y su patrono, con la aprobaci%2ion del Secretario del Trabajo, se fijara un período menor.(60)
Así, el derecho al disfrute del P.T.A. formó parte del importante grupo de medidas que adoptó la Ley 379 en “protección de la salud, la seguridad y la vida del trabajador”.(61) Sin duda, el derecho al disfrute del P.T.A. transformó la jornada de labor del obrero puertorriqueño en una más humana. El reconocimiento por imperio de ley de dicho beneficio representó para él una verdadera conquista obrera.(62)
Según expusiéramos antes, el Tribunal de Primera Instancia encontró ciento noventa violaciones al P.T.A. de la señora Hernández Santos entre 1991 y 1997.
*45Para el periodo de violación comprendido entre 1991 y el 19 de julio de 1995, el estado de Derecho en relación con el P.T.A. seguía siendo el antes descrito. Es decir, los periodos señalados para tomar alimentos que ocurrieran dentro o fuera de la jornada regular de trabajo del empleado no podían ser menores de una hora, a menos que por razón de conveniencia para el empleado y por estipulación de éste y su patrono, con la aprobación del Secretario del Trabajo, se fijara un periodo menor.
Por su parte, durante el periodo de violación comprendido entre el 20 de julio de 1995 y 1997, el referido Art. 14 de la Ley 379, enmendado y renumerado como Art. 15 por la Ley Núm. 83 de 20 de julio de 1995, establecía —y establece actualmente— en lo aquí relevante, lo siguiente:
Los períodos señalados para tomar los alimentos que ocurran dentro o fuera de la jornada regular del empleado pueden ser menores de una hora. Si por razón de conveniencia mutua para el empleado y su patrono, y por estipulación escrita de ambo[s s]e fijare un período menor éste no podrá nunca ser menor [,] de treinta (30) minutos, excepto para croupiers, enfermeras, enfermeros y guardianes de seguridad que podrá ser de hasta un mínimo de veinte (20) minutos. (Enfasis suplido.)(63)
En relación con el momento en que el patrono debe conceder a sus empleados el disfrute del P.T.A., la Ley 379 estableció durante todo el periodo de violación (1991-1997) —y establece actualmente— que será no antes de concluida la tercera ni después de comenzada la sexta hora de trabajo consecutiva, de manera que nunca se requiera a los empleados trabajar durante más de cinco horas consecutivas sin hacer una pausa en las labores para alimentarse.(64)
*46De otro lado, si el patrono no concede al empleado el P.T.A. de la forma antes descrita, la Ley 379 le ordena pagar por el periodo o fracción del periodo de tomar alimentos trabajado, además del salario regular o extraordinario por hora que le corresponde por dicha labor, según sea el caso, una penalidad equivalente a una vez adicional el salario regular por hora del empleado.(65)
En su alegato, General Instruments nos invita a obviar o hacer caso omiso a la reclamación de P.T.A. de la señora Hernández Santos, mediante la adopción y aplicación de la doctrina federal “de minimis”.(66) La peticionaria plantea que, según esta doctrina ha sido aplicada por los tribunales federales, se considera “de minimis” periodos de trabajo de hasta veinte minutos, los cuales, de aplicarse la figura, el patrono no tendría que compensar. No podemos acceder a lo solicitado. Veamos.
Como expresamos antes, la doctrina en cuestión se originó en Estados Unidos según las disposiciones del F.L.S.A. El Departamento del Trabajo de Estados Unidos la codificó bajo la See. 785 del C.F.R., la cual versa acerca de qué constituyen “Horas Trabajadas” (.Hours Worked). No obstante, esa ley federal no concede derecho a disfrutar de un P.T.A. Este derecho y todas las normas legales que lo regulan son criatura exclusiva de nuestra Ley 379. Es decir, desde la perspectiva del F.L.S.A. no existe derecho a disfrutar del P.T.A. Sólo existe por virtud de nuestra Ley 379, la cual, en este extremo, se considera de mayor bene*47ficio para el trabajador puertorriqueño. De acuerdo con lo anterior, no venimos obligados por, y muy poco nos persuade, la referida doctrina federal para resolver una controversia jurídica relacionada con el derecho a disfrutar de un P.T.A. reducido a media hora por acuerdo entre patrono y empleado.
De otra parte, aún en el supuesto de que la doctrina en cuestión aplicara a la controversia ante nos, el resultado de ese ejercicio no sería el esperado por General Instruments, porque de la citada See. 785.47 del C.F.R. se puede colegir que la doctrina aplica cuando están presentes, entre otras, las condiciones siguientes: (1) el tiempo de trabajo en disputa es insignificante y no puede ser registrado con precisión para propósitos de nómina, y (2) tiene que tratarse de tiempo de trabajo incierto e indefinido de segundos o minutos de duración. Tendrían que darse estas condiciones para que el patrono pueda obviar y no compensar el tiempo de trabajo en cuestión.
Sin embargo, las mencionadas condiciones no están presentes en el caso de la señora Hernández Santos. Un análisis sus taxjetas de asistencia revela —con certeza y precisión— que entre 1991 y 1997 ésta trabajó en innumerables ocasiones de forma consecutiva, sin pausar para tomar sus alimentos, por espacio de cinco horas y quince minutos, cinco horas y treinta minutos, cinco horas y cuarenta y cinco minutos, seis horas, seis horas y quince minutos, seis horas y treinta minutos, seis horas y cuarenta y cinco minutos y siete horas.(67) Esto ocurrió, tanto en jornada regular como fuera de ella.(68) Y sabemos que la Ley 379 requería que la media hora de RT.A. de la señora Hernández Santos se disfrutara en algún momento después de concluida la tercera hora de trabajo consecutiva y antes de *48comenzar la sexta, de manera que no se le requiriera o permitiera trabajar por más de cinco horas consecutivas sin realizar una pausa en sus labores para alimentarse, lo mismo en jornada ordinaria que en extraordinaria.
Por otro lado, General Instruments aduce también ante nosotros que de haber ocurrido violaciones al P.T.A. de la señora Hernández Santos, pagó la penalidad correspondiente. Sin embargo, ni siquiera nos puso en condición de resolver según lo intimado. No nos ilustró su contención a través de cómputos ni mediante referencia alguna a las tarjetas de asistencia y nóminas incluidas en el apéndice del recurso. Su mero planteamiento no puede afectar la presunción de corrección que acompaña a la determinación del foro primario a los efectos de que General Instruments tiene que pagar la penalidad correspondiente a las violaciones al P.T.A. de la señora Hernández Santos. De todas maneras, como correctamente concluyeron tanto el Tribunal de Primera Instancia como el foro a quo, es un hecho constatado por nuestro propio análisis integral de los voluminosos registros de asistencia y nóminas, que General Instruments incluyó como parte del apéndice de su recurso que ésta no pagó la penalidad que ordena la Ley 379 por los periodos o fracciones de periodos de tomar alimentos que trabajó la señora Hernández Santos.(69)
Finalmente, debemos destacar que, de este Tribunal aplicar la doctrina “de minimis” como la concibe General Instruments, estaría, en la práctica, y vía fíat judicial, menoscabando seriamente, o incluso, eliminando el importante derecho al disfrute del P.T.A. Nótese que el permiso concedido por el Secretario del Trabajo a la peticionaria en 1985 sólo le autorizó a reducir el P.T.A. de la señora Her*49nández Santos a media hora. Como antes indicamos, el 20 de julio de 1995 entró en vigor la Ley Núm. 83, supra, la cual enmendó la Ley 379 para disponer que el P.T.A. podía reducirse a no menos de treinta minutos, mediante estipulación escrita a esos efectos entre el empleado y el patrono, para beneficio de ambos, y sin que fuera requerida la aprobación del Secretario del Trabajo. La referida ley sólo permitió una excepción al forzado disfrute de, al menos, treinta minutos de P.T.A. La excepción consiste en permitir, únicamente en el caso de croupiers, enfermeras, enfermeros y guardianes de seguridad, una reducción al disfrute del P.T.A. a no menos de veinte minutos.
Según la argumentación de General Instruments, la doctrina “de minimis” faculta al patrono a obviar, pasar por alto y no compensar tardanzas o violaciones en el disfrute del P.T.A. de hasta veinte minutos. Esto implicaría que cuando un empleado acuerda con su patrono reducir su P.T.A. a treinta minutos —como lo hizo la señora Hernández Santos— la aplicación de la referida doctrina podría tener el efecto de reducírselo a tan sólo diez minutos. Peor aún, en el caso de un croupier, una enfermera, un enfermero y un guardia de seguridad, la aplicación de la mencionada doctrina podría tener la consecuencia de privarlo completamente de su derecho a disfrutar del P.T.A. Como puede apreciarse, en ambos escenarios, el resultado de aplicar la doctrina sería absurdo. El propio legislador ex-puso al aprobar la citada Ley Núm. 83 que uno de sus cuatro propósitos fundamentales fue, y citamos:
(3) Proteger y fortalecer los derechos adquiridos por los trabajadores bajo la legislación protectora del trabajo ....(70)
En consecuencia, no erró el Tribunal de Apelaciones al confirmar al foro primario y resolver que General Instruments venía obligada a pagar la penalidad correspondiente *50a los periodos o fracciones de periodos de tomar alimentos trabajados por la señora Hernández Santos.
D. Fraccionamiento de vacaciones
Tal y como expresamos en la relación de hechos de la Opinión, el Tribunal de Apelaciones confirmó la determinación del Tribunal de Primera Instancia que ordenó a General Instruments pagarle al señor Jiménez Marrero, nuevamente, los días de vacaciones que le pagó y que éste disfrutó, de forma interrumpida o fraccionada, en dos periodos de cinco días laborables consecutivos cada uno, tanto en 1995 como en 1996.(71)
General Instruments aduce que el foro a quo se equivocó por dos razones principales. En primer lugar, porque no hubo prueba de fraccionamiento de vacaciones. En segundo lugar, porque el doble pago de vacaciones ordenado constituye la imposición impermisible de una penalidad no considerada por el ordenamiento jurídico laboral.
Su primer planteamiento es totalmente inmeritorio. La transcripción del juicio en su fondo demuestra, indubitada y elocuentemente, que el juez sentenciador, haciendo un examen en sala de las tarjetas de asistencia del señor Jiménez Marrero y de las nóminas de pago, encontró que éste disfrutó de vacaciones fraccionadas en dos semanas interrumpidas o no consecutivas de 1995, a saber: en las semanas que terminaron 13 y 28 de agosto de ese año.(72) Lo mismo encontró al examinar en sala las tarjetas de asistencia y nóminas de pago correspondientes a 1996. En ese año, las vacaciones se disfrutaron durante las semanas que terminaron 3 de junio y 9 de julio.(73) Lo que es peor, uno de los propios representantes legales de General Instruments admitió el fraccionamiento en cuestión al responder a la *51aseveración del juez a los efectos de que los registros examinados demostraban el fraccionamiento de las vacaciones, tanto en 1995 como en 1996. A ella, uno de los abogados de General Instruments respondió: “[e]so es correcto. Pero esos son los únicos dos años porque en el 97 se le liquidaron, se pagó.”(74)
Adentrémonos entonces en el análisis del segundo planteamiento de General Instruments.
La extinta Junta de Salario Mínimo de Puerto Rico (la Junta) fijó por muchos años el derecho a la acumulación, disfrute y paga de la licencia de vacaciones que perciben los trabajadores del sector de empleo privado y de las corporaciones públicas que operan como empresa privada. Lo hacía al amparo de la hoy derogada Ley Núm. 96 de 26 de junio de 1956 (Ley 96). La Junta fijaba dicha licencia, mediante la aprobación de los conocidos decretos mandatorios. Al aprobar cada decreto, la Junta determinaba a qué industria aplicaba. Para ello, establecía una definición de las actividades que estaban contenidas dentro del alcance del respectivo decreto mandatorio. Una vez aprobados y en vigor, los decretos constituyen documentos cuasi-legislativos con fuerza de ley.(75)
Aunque el señor Jiménez Marrero trabajó para General Instruments desde diciembre de 1994 hasta el mismo mes de 1997, para fines de lo que hoy resolvemos es conveniente repasar lo dispuesto en el decreto mandatorio aplicable a General Instruments —a partir de su revisión de 1984— en relación con el aspecto del disfrute de la licencia de vacaciones. Como cuestión de hecho, las partes están contestes en que General Instruments se regía por el Decreto Mandatorio Núm. 81 (Decreto 81), aplicable a la industria de metales, maquinaria, productos eléctricos, instrumentos y productos relacionados.
*52La tercera revisión de 1984 del Decreto 81, disponía, con relación al disfrute de vacaciones, lo siguiente:
Las vacaciones las disfrutará consecutivamente el empleado y se concederán anualmente en tal forma que no interrumpan el normal funcionamiento de la empresa, al cual fin el patrono establecerá los turnos correspondientes. (Enfasis suplido.)(76)
Surge de la cita que el Decreto 81, revisión de 1984, era inflexible en cuanto al disfrute de las vacaciones se refiere. Había una sola forma de disfrutar los días de vacaciones acumulados: una vez al año, de manera consecutiva. No obstante, el 21 de septiembre de 1992 comenzó a regir la cuarta revisión del referido decreto mandatorio. Con ella, la Junta añadió al lenguaje relativo al disfrute de vacaciones la oración que enfatizamos en el párrafo siguiente:
Las vacaciones las disfrutará consecutivamente el empleado y se concederán anualmente en tal forma que no interrumpan el normal funcionamiento de la empresa, al cual fin el patrono establecerá los turnos correspondientes. Estas vacaciones anuales, previo el acuerdo mutuo entre el empleado y el patrono, podrán ser segmentadas en dos periodos. (Enfasis suplido.)(77)
Se desprende claramente de lo anterior que, a partir de 1992, se flexibilizó la norma del disfrute de los días de vacaciones acumulados para permitirlo en cualesquiera dos formas, a saber: (1) una vez al año, consecutivamente o, (2) fraccionados en dos periodos al año, de existir un previo acuerdo entre las partes a esos fines.
Toda vez que el señor Jiménez Marrero comenzó a trabajar en General Instruments en diciembre de 1994, su derecho a acumulación, disfrute y paga de vacaciones tuvo su origen en las disposiciones del Decreto 81, cuarta revi*53sión de 1992. No obstante, en 1995, esta vez mediante acción legislativa, fue enmendado nuevamente el lenguaje relacionado al disfrute de vacaciones contenido en el referido decreto. La modificación a su lenguaje la introdujo la Ley Núm. 84 de 20 de julio de 1995 (Ley 84),(78) la cual enmendó la Ley 96 y entró en vigor el 1ro de agosto de 1995. La Ley 84 enmendó sustancialmente la Ley 96, y con ello los decretos mandatorios vigentes a la fecha, y que habían sido aprobados a su amparo.
En vista de que el Tribunal de Primera Instancia, así como el Tribunal de Apelaciones, aplicaron a la presente controversia disposiciones derogadas del Decreto 81 —y no las disposiciones de la entonces vigente Ley 84— nos vemos precisados a discutir el alcance que tuvo la referida pieza legislativa y su efecto sobre los decretos mandatorios. De paso, con ello aclaramos las dudas que los tribunales inferiores puedan todavía relacionados a la más importante de las leyes aprobadas por la Asamblea Legislativa durante la denominada reforma laboral de 1995.
Precisamos que, si bien es cierto que la Ley 96, según enmendada por la referida Ley 84, fue derogada en 1998, su sucesora incorporó, en esencia, todas sus disposiciones relativas a acumulación, uso, disfrute y paga de la licencia de vacaciones. Nos referimos a la actual Ley de Salario Mínimo, Vacaciones y Licencia por Enfermedad de Puerto Rico, Ley Núm. 180 de 27 de julio de 1998, según enmendada (Ley 180).(79) Por ello, los pronunciamientos que procedemos a hacer son igualmente aplicables al estado de derecho actual.
En términos generales, y en lo aquí importante, la Ley 84 estableció la nueva política pública del Estado en lo que concierne a los beneficios marginales que hasta entonces proveían a los trabajadores los decretos mandatorios.*54(80) Tuvo, entre sus propósitos, terminar con la multiplicidad de normas cuasilegislativas disímiles contenidas en los decretos mandatarios.(81) Así, la Asamblea Legislativa expresó en su Exposición de Motivos la voluntad de erradicar la falta de uniformidad en los beneficios y en otros aspectos de los decretos mandatorios.(82)
Por ende, la Ley 84 trajo consigo un cambio en la forma en que por años se aplicaron a los trabajadores los distintos decretos mandatorios de la Junta. En ese sentido, la Ley 84 estableció que para saber cuántos días de licencias de vacaciones y enfermedad acumula un empleado al mes, y cuántas horas se le requiere trabajar mensualmente para acumular dichas licencias, había que realizar un ejercicio comparativo entre lo que decía la ley sobre tales extremos y lo que sobre el particular proveía el decreto mandatorio aplicable al patrono.(83)
Así las cosas, la concernida ley dispuso un nivel general mínimo de acumulación de licencia de vacaciones de uno y un cuarto de día por mes y un nivel general mínimo de acumulación de licencia por enfermedad de un día mensual por cada mes que el empleado trabaje no menos de ciento quince horas.(84)
En los casos de industrias regidas por decretos mandatorios contentivos de (1) niveles de acumulación de licencias de vacaciones y enfermedad, y (2) niveles de horas de trabajo requeridas para acumularlas equivalentes a los *55provistos en la Ley 84, la ley, y no el decreto, cubriría a sus empleados a partir del 1 de agosto de 1995.(85)
La Ley 84 estableció, además, que los empleados que al 1ro de agosto de 1995 estuviesen cubiertos por decretos mandatorios contentivos de (1) niveles de acumulación de licencias de vacaciones y enfermedad, y (2) niveles de horas de trabajo requeridas para acumularlas mayores a los dispuestos en la ley, los mantendrían. Ello implicó, sub silentio, que los empleados que comenzaran a trabajar a partir de esa fecha en industrias regidas por tales decretos mandatorios, sólo tendrían derecho a los beneficios mínimos consignados en la ley (uno y un cuarto días de vacaciones y un día de enfermedad por cada mes que trabajen ciento quince horas o más). Dicho de otra forma, en tales industrias se estableció una diferencia en lo que a niveles de acumulación de licencias y niveles de horas requeridas para acumularlas se refiere, que dependía de la fecha de comienzo en el empleo del trabajador (si comenzó antes o después del 1 de agosto de 1995).(86)
Por otro lado, la Ley 84 dictó que aquellas industrias que al 1 de agosto de 1995 estuviesen regidas por decretos mandatorios contentivos de (1) niveles de acumulación de licencias de vacaciones y enfermedad, y (2) niveles de horas de trabajo requeridas para acumularlas menores a los conferidos en la ley, continuarían siendo regidas por tales decretos.(87) En otras palabras, todos los trabajadores de dichas industrias, independientemente de la fecha en que comenzaron en sus empleos (haya sido antes o despuÉs del 1 de agosto de 1995), se mantendrían cubiertos por los respectivos decretos de menor beneficio. No obstante, la Ley 84 le ordenó a la Junta que revisara, en el menor tiempo posible, (1) los niveles de acumulación de licencias de vacaciones y enfermedad, y (2) los niveles de horas de trabajo *56requeridos para acumularlas que hay en dichas industrias, para alcanzar los niveles mínimos establecidos en la ley, en cuyo momento cesaría la jurisdicción de la Junta sobre esos empleados.(88)
Finalmente, la Ley 84 estableció que todos los demás aspectos relacionados a las licencias de vacaciones y enfermedad se regirían por lo dispuesto en ella y no por los decretos mandatorios, derogando expresamente toda disposición de un decreto mandatorio que esté en conflicto con ella.(89) Es decir, a partir del 1ro de agosto de 1995, todas las normas relativas a licencias de vacaciones y enfermedad que no fuesen estrictamente los niveles de acumulación y los niveles de horas requeridas para acumularlas se regían por la Ley 84 y no por los decretos mandatorios. De esta manera, y en lo aquí pertinente, las normas relacionadas al disfrute de la licencia de vacaciones contenidas en el Decreto 81 fueron sustituidas por las dispuestas en la Ley 84, tanto para empleados que comenzaron a trabajar en la industria cubierta por el mismo antes del 1ro de agosto de 1995 como para los que comenzaron después de esa fecha.(90)
Una de las normas del Decreto 81 que a partir del 1ro de agosto de 1995 quedó sustituida por las normas pautadas por la Ley 84 fue, precisamente, aquella que antes citamos y que versa acerca del disfrute consecutivo o fraccionado de *57las vacaciones. Sobre el particular, la Ley 84 dispuso en su Art. 5(i):
Las vacaciones se disfrutarán de manera consecutiva, sin embargo, mediante acuerdo entre el patrono y el empleado; éstas pueden ser fraccionadas, siempre y cuando el empleado disfrute de por lo menos cinco (5) días laborables consecutivos de vacaciones en el ao. (Enfasis suplido.)(91)
La primera parte de la cita dispone que los días de vacaciones acumulados tienen que disfrutarse consecutivamente.(92) Se trata de una norma que previo a 1995 estuvo contenida en la mayoría de los decretos mandatories. Ahora bien, según la Ley 84 vemos que la norma tiene una excepción, pues la parte de la cita que sucede al “sin embargo” dispone que los días de vacaciones acumulados pueden fraccionarse si se cumplen los requisitos siguientes: (1) existe acuerdo entre empleado y patrono a esos efectos, y (2) si se garantiza al empleado un disfrute consecutivo de, al menos, cinco días laborables en el año.(93)
Por otro lado, hemos indicado en el pasado que el derecho al disfrute de vacaciones ha sido instituido con el propósito de permitir a los empleados un período de descanso para reponer las fuerzas físicas y mentales agotadas en el período de trabajo, y compartir ratos de tranquilidad y sosiego con sus familias.(94) En igual sentido, hemos ex-presado que con el disfrute de vacaciones se persigue concederle al trabajador un período de descanso que le ayude a reparar periódicamente las fuerzas que el diario trajín agota, así como brindarle la ocasin de compartir más intensamente con su familia un período de vacaciones anual, siendo ésta la única oportunidad que tiene para poder go*58zar de la compañía de su familia durante todo el día durante un período razonable.(95)
El señor Jiménez Marrero sostiene que al fraccionarse sus vacaciones en dos periodos de cinco días laborables consecutivos cada uno, tanto en 1995 como en 1996, sin que el patrono pudiese demostrar la existencia de un acuerdo a esos efectos, se violentaron sus derechos bajo nuestro ordenamiento jurídico laboral. Aquí es bueno asentar varios puntos cardinales. Primero, es incuestionable que General Instruments no probó ante el Tribunal de Primera Instancia que el señor Jiménez Marrero acordó con ella el fraccionamiento de sus vacaciones. También lo es que el recurrido disfrutó de hecho —en descanso— en 1995 y 1996, la totalidad de los días de vacaciones anuales que tenía derecho a acumular.(96) Mucho más lo es que el patrono le pagó todos los días de vacaciones acumulados y disfrutados en descanso fraccionado en ambos años.
El problema es que el señor Jiménez Marrero no está conforme con ello, y arguye que si General Instruments no pudo demostrar la existencia de un acuerdo con él para fraccionar sus vacaciones, esto lo hace merecedor en Derecho de que la empresa le pague de nuevo todos los días de vacaciones que le concedió en disfrute y paga durante los mencionados años 1995 y 1996, veinte días en total. Convenció de ello al Tribunal de Primera Instancia. Recordemos que dicho tribunal le dio la razón al señor Jiménez Marrero, tomando prestada y aplicando a General Instruments, por analogía, la siguiente penalidad dispuesta en la revisión de 1992 del Decreto 81:
El patrono que no conceda a cualquiera de sus empleados las vacaciones a que tuviere derecho después de haberlas acumulado por dos (2) años, deberá concederle el total hasta entonces acumulado pagándole dos (2) veces el sueldo correspon*59diente por el periodo en exceso de dichos dos (2) años. Apéndice de la Petición de certiorari, págs. 171-172.
Razonó: si General Instruments le concedió al señor Jiménez Marrero vacaciones fraccionadas sin demostrar que hubo un acuerdo con el empleado a tales efectos, debe entonces pagárselas dos veces, teniendo un crédito por las que el empleado originalmente disfrutó y cobró, de forma fraccionada. También sabemos que el Tribunal de Apelaciones confirmó al foro primario, pues le pareció razonable su actuación.
Por su parte, General Instruments sostiene —de lo que se hace eco la Asociación de Industriales— que ambos foros incidieron porque nuestro sistema de derecho no provee penalidad ni remedio alguno ante un escenario de fraccionamiento de vacaciones como el del caso y controversia ante nos. Es decir, plantea que aun cuando el fraccionamiento de vacaciones no se haya ajustado estrictamente a Derecho, no hay nada que proveerle al señor Jiménez Marrero.
Comencemos nuestra aplicación del Derecho a los hechos señalando que, ya que el disfrute de las vacaciones en cuestión ocurrió ya vigente la Ley 84,(97) tal extremo estaba gobernado, no por el Decreto 81, sino por la mencionada ley. En todo caso, y suponiendo que procedía aplicar a General Instruments una penalidad por analogía, igualmente debió acudirse para ello a la Ley 84 y no al Decreto 81. Evidentemente, los foros inferiores erraron al aplicar el decreto y no la Ley 84. Y es que la referida ley también modificó la penalidad del Decreto 81 que por analogía aplicaron a General Instruments los mencionados foros. En cuanto a la concernida penalidad, la Ley 84, diferente al Decreto 81, dispuso en su Art. 5:
*60(j) Mediante acuerdo entre el patrono y el empleado, podrá acumularse hasta un máximo de treinta (30) días de licencia por vacaciones. El patrono que no conceda las vacaciones después de haberse acumulado dicho máximo deberá conceder el total hasta entonces acumulado, pagándole al empleado dos (2) veces el sueldo correspondiente por el período en exceso de dicho máximo.(98) 1995 Leyes de Puerto Rico 397.
Como puede apreciarse de la cita, se instituyó una penalidad en la Ley 84 con un objetivo muy particular: desalentar que los patronos mantuvieran trabajando a sus empleados por demasiado tiempo sin disfrutar un periodo de descanso y de sosiego con sus familiares, que le ayudara a reponer las fuerzas físicas y mentales presumiblemente agotadas por el período de trabajo consecutivo rendido. Específicamente, la penalidad se ató al caso en que un patrono mantuviera al empleado sin disfrutar vacaciones después de haber acumulado el máximo dispuesto de treinta días. Por lo tanto, con el propósito de forzar al patrono a conceder al empleado, a más tardar ese momento, el disfrute de sus vacaciones, se elevó a rango de ley el método disuasivo de la doble penalidad sólo por los días acumulados en exceso del mencionado máximo. Cabe destacar que el aludido Art. 5 de la Ley 84 estableció múltiples normas reguladoras de la licencia de vacaciones,(99) pero la única *61que se acompañó de una penalidad por su incumplimiento fue precisamente la norma antes discutida. Ninguna otra *62norma de las allí pautadas por el legislador conlleva una penalidad por su inobservancia.(100) Incluso, la norma que instituye la penalidad que aquí hemos examinado, aparece *63justamente después de aquella que dispone el disfrute consecutivo o fraccionado de las vacaciones. Y no empece a ello, el legislador no acompañó a esta última de una penalidad o remedio por su incumplimiento.
El examen que hemos hecho del Decreto 81, desde su cuarta revisión de 1992, revela que nunca consideró una penalidad o remedio para el caso en que se efectuara un fraccionamiento de vacaciones sin acuerdo previo entre las partes. Por otro lado, el historial legislativo de la Ley 84 demuestra que la Asamblea Legislativa estudió en 1995 las normas relacionadas con la acumulación, el disfrute y la paga de vacaciones contenidas en los decretos mandatorios. A raíz del estudio, concluyó que con la Ley 84 se cumplía el cometido de
... simplifica[r], armoniza[r] y eleva[r] a rango de ley, por vez primera en la historia, los beneficios de licencia por vacaciones y enfermedad. Al presente, las disposiciones sobre las vacaciones y licencia por enfermedad son redactadas por distintos comités, compuestos por distintas personas nombradas por el Presidente de la Junta de Salario Mínimo. Un examen de todos los decretos revela, incuestionablemente, que tienen muchas disposiciones inconsistentes entre sí, ambiguas y a su vez ilógicas.
La mayoría de los decretos establecen que la licencia por vacaciones tiene que disfrutarse en su totalidad, de manera consecutiva. La experiencia demuestra que ello no es práctico, no es necesariamente beneficioso para el empleado, ni se cumple. Con frecuencia, un empleado necesita uno o dos días libres para asuntos personales, y se le permite cargar dicho tiempo a su licencia por vacaciones. (Enfasis suplido.)(101)
Así las cosas, la Asamblea Legislativa no dispuso en la referida pieza legislativa una penalidad o remedio por si ocurría un fraccionamiento de vacaciones que no se ajustara estrictamente a lo siguiente: (1) acuerdo entre las partes a esos fines y (2) que se garantice al empleado el disfrute de, al menos, cinco días laborables consecutivos al *64año. Sabemos que en el caso de autos las partes cumplieron con lo segundo. General Instruments, sin embargo, no pudo demostrar la existencia de lo primero, en relación con las vacaciones cobradas y disfrutadas, de forma fraccionada, por el señor Jiménez Marrero en 1995 y 1996. ¿Tiene ello alguna consecuencia legal de naturaleza civil?
Opinamos que si al legislador le hubiese parecido conveniente para el ordenamiento jurídico laboral añadir una penalidad civil o un remedio para atender una situación de fraccionamiento de vacaciones como la que presentó el caso de marras, fácil le hubiese sido pautarla en la Ley 84. No lo hizo. Como cuestión de realidad, tampoco lo hizo al derogar en 1998 la Ley 96, según enmendada por la Ley 84, y aprobar, en sustitución de ésta, la Ley 180.
De otra parte, precisamente en casos de naturaleza laboral, hemos resuelto consistentemente que las “las penalidades no se presumen y que su imposición se justifica solamente cuando la ley expresamente lo dispone”.(102) Incluso, hemos determinado que en ausencia de una intención legislativa expresa no podemos —por vía de interpretación— extender una penalidad civil a casos que no se encuentran comprendidos específicamente en la ley.(103)
De acuerdo con lo anterior, erraron tanto el Tribunal de Primera Instancia como el Tribunal de Apelaciones al aplicarle por analogía a General Instruments una penalidad civil que el estado de derecho establece para una situación jurídica totalmente distinta a la presente en el caso ante nos. Incidieron al ordenar a la peticionaria pagar de nuevo al señor Jiménez Marrero las vacaciones que, aunque en forma fraccionada, éste cobró y disfrutó real y efectiva*65mente. Lo que hoy resolvemos está en armonía con la interpretación del asunto que ha hecho la Oficina del Procurador del Trabajo del Departamento del Trabajo y Recursos Humanos, agencia que a la sazón administra e establece nuestra legislación de salario mínimo, vacaciones y licencia por enfermedad.(104)
*66Antes de terminar, queremos expresarnos acerca de una particular solicitud que nos hace el señor Jiménez Marrero. Nos solicita que declaremos nulo, por contravenir la ley y la política pública, el disfrute y pago fraccionado de sus vacaciones de 1995 y 1996. De acceder a lo solicitado, este Tribunal estaría, no sólo contradiciendo la norma de que las penalidades no se presumen, sino que estaría asumiendo facultades y prerrogativas constitucionales que pertenecen a la Asamblea Legislativa, pues implicaría legislar una penalidad civil que la Legislatura no ha considerado imponer, habiendo estado en posición de hacerlo tanto en 1995, con la aprobación de la Ley 84, como en 1998, cuando aprobó la Ley 180. Imponerla constituye una consideración significativa de política pública cuya determinación le corresponde a la Asamblea Legislativa.
Ahora bien, aclaramos que bajo ninguna circunstancia puede interpretarse lo aquí resuelto como una licencia a los patronos para fraccionar unilateralmente las vacaciones acumuladas por sus empleados. La vigente Ley 180 incorporó ad verbatim el lenguaje relacionado al disfrute de vacaciones contenido por su antecesora Ley 84. En ese sentido, la Ley 180 establece en su Art. 6, inciso (í), que las vacaciones se disfrutarán de forma consecutiva, salvo que podrán fraccionarse, siempre y cuando: (1) haya acuerdo entre el empleado y el patrono a esos efectos, y (2) se ga*67rantice al empleado el disfrute de, al menos, cinco días laborables consecutivos al año.(105)
Por otro lado, el Art. 9 de la referida ley dispone que el patrono que viole o se niegue a cumplir o descuide el cumplimiento de cualquier disposición de ella, incurrirá en delito menos grave y será castigado con pena de multa no menor de quinientos dólares ni mayor de mil dólares, o con pena de reclusión por un término no menor de noventa días ni mayor de ciento veinte días, o ambas penas a discreción del tribunal. En caso de reincidencia, la ley impone una multa que no será menor de mil dólares ni mayor de cinco mil dólares, o reclusión por un término no menor de ciento veinte (120) días ni mayor de un (1) año, o ambas penas, a discreción del tribunal.(106) Por consiguiente, el o los empleados afectados por un fraccionamiento unilateral de vacaciones por parte del patrono, así como el Secretario del Trabajo, motu proprio o a instancia de éstos, podrán presentar las correspondientes denuncias criminales. Adviértase que el Art. 10 de la concernida pieza legislativa consagra la facultad del Secretario del Trabajo para instar recursos de interdicto y cualesquiera otros que fuesen necesarios para hacer efectivos los términos de la ley.(107)
III
Por los fundamentos antes expuestos, revocamos la determinación recurrida que condena a General Instruments a pagar a la señora Hernández Santos a tiempo triple las horas trabajadas durante séptimos días que coinciden con horas extras semanales y aquella que ordena pagar nuevamente al señor Jiménez Marrero los días de licencia de va*68caciones disfrutados durante 1995 y 1996. Se confirma la sentencia del Tribunal de Apelaciones en todos sus demás extremos.(108)
El Juez Asociado Señor Fuster Berlingeri estuvo conforme con lo resuelto en los acápites B y C de la parte II de la opinión y disiente de lo resuelto en los acápites A y D. La Jueza Asociada Señora Fiol Matta estuvo conforme con lo resuelto en los acápites A, B y C de la parte II de la opinión y disiente de lo expresado y resuelto en el acápite D.

 Apéndice de la Petición de certiorari, págs. 691-736.


 Específicamente, los días 23 de octubre de 1995, 15 de julio de 1996, 23 de septiembre de 1996, y 23 de diciembre de 1996.


 En su sentencia, el tribunal toma en cuenta los cambios en el salario regular por hora que tuvo el señor Jiménez Marrero durante su tiempo de servicio con General Instruments Puerto Rico, Inc./NextLevel Systems Puerto Rico, Inc. (General Instruments).


 Véase copia del documento en el Apéndice de la Petición de certiorari, pág. 229. Cabe señalar que, a esa fecha, el nombre de la demandada era M/A Comm Telecomunications Puerto Rico, Inc.


 Véase copia del permiso expedido por el Departamento del Trabajo. Apéndice de la Petición de certiorari, pág. 230.


 Véase el detalle de las ciento noventa ocasiones en que ello sucedió, por orden cronológico, con especificación de día, mes y año, en la tabla que a esos fines consignó en su sentencia el Tribunal de Primera Instancia. Apéndice de la Petición de certiorari, págs. 710-713.


 La señora Hernández Santos nunca solicitó, autorizó ni acordó con General Instruments obviar su segundo periodo de tomar alimentos (P.T.A.), en caso de no trabajarse más de dos horas extras, luego de concluida la jornada regular.


 Véase el detalle de las cuarenta y cuatro ocasiones en que ello sucedió, por orden cronológico, con especificación de día, mes y año, en la tabla que a esos fines consignó en su sentencia el Tribunal de Primera Instancia. Apéndice de la Petición de certiorari, pógs. 708-709.


 En su comparecencia, la Asociación de Industriales de Puerto Rico (Asociación de Industriales) se limitó a discutir los señalamientos de error 1 y 2 levantados *26por General Instruments. Éstos son el relativo a la compensación de las horas trabajadas durante séptimos días que coinciden con horas extras semanales y el relacionado a las consecuencias de un fraccionamiento de vacaciones no ajustado a Derecho.


 29 L.P.R.A. secs. 295-299. Esta ley fue subsiguientemente enmendada por la Ley Núm. 130 de 27 de abril de 1950, para excluir de la definición del término “empleado” a los profesionales, ejecutivos y administradores, y por la Ley Núm. 121 de 2 de junio de 1976, para incluir como patronos sujetos a sus disposiciones a los que operan sin fines de lucro.


 Su Sec. 7 dispone: “Esta Ley, por ser de carácter urgente y necesaria, empezará a regir inmediatamente después de su aprobación.” 1946 Leyes de Puerto Rico 683,685. Véase 29 L.P.R.A. sec. 299.


 Hoy Ley para Regular las Operaciones de Establecimientos Comerciales, 29 L.P.R.A. sec. 301 et seq.


29 L.P.R.A. sec. 295.


 29 L.P.R.A. sec. 298.


 29 L.P.R.A. secs. 271-288.


 1948 Leyes de Puerto Rico 1255, 1271.


 A modo de ilustración, véanse: sección B del Decreto Mandatorio Núm. 5 (1944), aplicable a la Industria de Cerveza y Gaseosas, y la sección B(2)(a) y (b) del Decreto Mandatorio Núm. 3 (1943), aplicable a la Industria del Azúcar.


 Leyes de Puerto Rico, supra, pág. 1271.


 íd., pág. 1255.


 íd., pág. 1257.


 29 L.P.R.A. sec. 271. Originalmente, y hasta el 1974, la ley disponía que la jornada de trabajo semanal era de cuarenta y ocho horas.


 29 L.P.R.A. sec. 272. Originalmente, y hasta el 1974, la ley disponía que cuarenta y ocho horas durante cualquier semana eran horas regulares de trabajo.


 29 L.P.R.A. sec. 273.


 29 L.P.R.A. sec. 274. Este artículo fue renumerado como Art. 6 por la Ley Núm. 83 de 20 de julio de 1995.


 1935 Leyes de Puerto Rico 539.


 Laborde v. Eastern Sugar Associates, 81 D.P.R. 478, 490 (1959).


 Véanse escolios 21 y 22.


 Véase Ponce Ramos v. Fajardo Sugar Company, 85 D.P.R. 599, 609 (1962).


 Por el efecto del “Disponiéndose” del Art. 6 de la Ley 379 (29 L.P.R.A. sec. 274). Véase, además, la Opinión 90-6 de 24 de septiembre de 1990 del Secretario del Trabajo. Se aclara que lo aseverado no procede cuando el empleado ha acordado por escrito con su patrono obviar el segundo P.T.A., en caso de que no se trabajen más de dos horas extras, luego de concluir la jomada ordinaria de ocho horas, en conformidad con el renumerado Art. 15 de dicha ley, 29 L.P.R.A. sec. 283.


 Apéndice de la Petición de certiorari, pág. 3046.


 No existe historial legislativo de la Ley 289.


 Refiérase nuevamente a los escolios 21 y 22.


 íd.


 Véase escolio 24.


 Salvo el caso en que por decreto mandatario de la hoy extinta Junta de Salario Mínimo de Puerto Rico o por virtud de un convenio colectivo de trabajo, se haya fijado otra norma de compensación.


 Véase escolio 12.


 Conviene aclarar que la Ley 289 de ninguna manera perdió vigencia o valía con la aprobación de la Ley 379. La primera continúa cubriendo escenarios de trabajo fuera del alcance de la Ley 379. A modo de ejemplo, la Ley 289 dispone compensación a tipo doble por todas las horas trabajadas durante un séptimo día consecutivo de labor, independientemente de la cantidad de horas que el empleado haya trabajado en la semana. Ello implica que bajo la Ley 289 el obrero tiene derecho a paga a tipo doble, aun cuando haya trabajado menos de cuarenta horas en la semana.


 Originalmente eran cuarenta y ocho horas semanales. Refiérase nuevamente a los escolios 21 y 22.


 O igual a dos veces y media. Véase la primera oración del escolio 34.


 La respuesta a la consulta número 13606 fue la siguiente:
“21 de octubre de 1991
Re: Consulta Número 13603
Un empleado que trabaja siete (7) días consecutivos de ocho (8) horas cada uno, debe recibir la siguiente paga:]!1)]
1. Las primeras cuarenta (40) horas, o sea, los primeros cinco (6) días de ocho (8) horas de trabajo, debe recibir una paga equivalente a cuarenta (40) horas sencillas de labor, por constituir la jornada semanal regular de trabajo. (Artículo 3, Ley Núm. 379 de Í5 de mayo de 1948, según enmendada).
2. El sexto día de trabajo debe pagarse a tiempo doble por constituir tiempo extra en exceso de la jomada regular de cuarenta (40) horas a la semana. (Artículo 4(b), Ley Núm. 379, supra).
3. El séptimo día debe pagarse a tiempo doble por constituir el día mandatario de descanso dispuesto por la Ley Núm. 289 de 9 de abril de 1946, según enmendada. (Sección 4 de la ley).
En total, el empleado debe recibir una paga equivalente a setentidós (72) horas de trabajo. K2)] Naturalmente, a pesar de que no existe una prohibición en ley para que un empleado trabaje durante siete (7) días consecutivos, como cuestión de política pública no se favorece una jomada tan prolongada de labor.
Cordialmente,
Julio Cruz Rodríguez
Procurador del Trabajo
K1)] Asumiendo la aplicación de la Ley Núm. 289 de 9 de abril de 1946, según enmendada, como se hace en la consulta.
K2)] Estamos asumiendo que cada día el empleado disfrutó de su hora para tomar alimentos.” (Énfasis nuestro.)


 O a razón de dos veces y media, en algunos casos. Refiérase al escolio 44.


 Concreto Mixto, Inc. v. Tribunal Superior, 92 D.P.R. 808 (1965).


 Apéndice de la Petición de certiorari, pág. 245.


 Véase el detalle de las cuarenta y cuatro ocasiones en que ello sucedió, por orden cronológico, con especificación de día, mes y año, en la tabla que a esos fines consignó en su sentencia el Tribunal de Primera Instancia. Apéndice del recurso de certiorari, págs. 708-709.


 Véase, a modo de ilustración, Apéndice de la Petición de certiorari, págs. 819-1121.


 Alegato de la parte peticionaria, Apéndice de la Petición de certiorari, pág. 25. Enfatizamos que en su comparecencia como amigo de la corte, la Asociación de Industriales no se expresó sobre este señalamiento de error. Véase escolio 9.


 29 L.P.R.A. sec. 274. Omitimos la parte del “Disponiéndose” del referido artículo por no ser pertinente al presente caso. Ello, y como indicamos antes, en vista de que General Instruments pagaba todas las horas extras a razón del doble del tipo de salario convenido para las horas regulares.


 29 L.P.R.A. sec. 288.


 Como cuestión de hecho, la Ley de Salario Mínimo, Vacaciones y Licencia por Enfermedad de Puerto Rico, infra, define de manera similar el término salario. Lo define así: “Salario.—Incluye sueldo, jornal, y toda clase de compensación, sea en dinero, especie, servicios, facilidades o combinación de cualesquiera de ellos; pero no incluirá sino dinero cuando se trate de salario mínimo prescrito bajo las disposiciones de este título, a menos que el Secretario disponga o autorice otra cosa.” (Énfasis suplido.) 29 L.P.R.A. sec. 250b(h).


 En aquel entonces, Ley Núm. 96 de 26 de junio de 1956, según fue enmendada, 29 L.P.R.A. ant. sec. 245 et seq.


 Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. sec. 185a et seq.


 Quiñones Rosa v. Fajardo Development Co., 90 D.P.R. 684,687-688 (1964).


 Sánchez v. Sylvania Lighting, 167 D.P.R. 247 (2006); Cintrón v. Ritz Carlton, 162 D.P.R. 32 (2004); Rosario v. Dist. Kikuet, Inc., 151 D.P.R. 634 (2000); Acevedo v. P.R. Sun Oil Co., 145 D.P.R. 752 (1998); Dorante v. Wrangler of P.R., 145 D.P.R. 408 (1998); Vélez Rodríguez v. Pueblo Intl, Inc., 135 D.P.R. 500 (1994); Muñoz Hernández *42v. Policía de P.R., 134 D.P.R. 486 (1993); Pacheco Pietri y otros v. E.L.A. y otros, 133 D.P.R. 907 (1933). Esa norma de interpretación es de mayor rigor ante la declaración constitucional de que todo trabajador tiene derecho a un salario mínimo razonable, a protección contra riesgos para su salud o integridad personal en su trabajo o empleo, y a una jornada ordinaria que no exceda de ocho horas de trabajo; y que sólo podrá trabajarse en exceso de este límite diario mediante compensación extraordinaria que nunca será menor de una vez y media el tipo de salario ordinario dispuesto por ley. Art. II, Sec. 16, Const. E.L.A., L.P.R.A., Tomo 1. Nótese que existe una gran diferencia entre interpretar la ley y legislar judicialmente. Contrario al escenario involucrado en el señalamiento de error discutido en la parte II-A de esta opinión, el presente en esta parte II-B es susceptible de interpretación judicial.


 Apéndice de la Petición de certiorari, pág. 3057.


 íd., págs. 710-713.


 Alegato de la parte peticionaria, págs. 29-30. La Asociación de Industriales tampoco se expresó sobre este señalamiento de error. Véase nuevamente el escolio 16.


 29 U.S.C.A. sec. 201 et seq.


 El derecho al P.T.A. fue otorgado inicialmente a los trabajadores mediante la Ley Núm. 49, supra, conocida como Ley para Regular las Horas de Trabajo de las Personas Empleadas en los Establecimientos Comerciales, Industriales y en Otros Negocios Lucrativos, y para Otros Fines. Esta ley fue expresamente derogada por la Ley 379.


 Hoy reenumerado como Art. 15.


 1948 Leyes de Puerto Rico 1255, 1263 y 1264; 29 L.P.R.A. ant. sec. 283.


 Refiérase a la discusión previa de la Exposición de Motivos de la Ley 379.


 Ahora bien, no fue sino hasta la aprobación de la Ley Núm. 121 de 27 de junio de 1961 que se enmendó el referido Art. 14 de la Ley 379 para disponer que todo patrono que emplee o permita que un empleado trabaje durante la hora señalada para tomar alimentos vendrá obligado a pagarle por dicha hora o fracción de hora un tipo de salario igual al doble del tipo convenido para las horas regulares. Martínez v. Com. Oil Ref. Co., Inc., 92 D.P.R. 693 (1965).


 29 L.P.R.A. sec. 283.


 íd. Debemos aclarar, sin embargo, que la Ley Núm. 83 de 20 de julio de 1995 introdujo una excepción a esta norma. Consiste en permitir que el Secretario del *46Trabajo autorice que el P.T.A. se pueda disfrutar entre la segunda y tercera hora consecutiva de trabajo. Refiérase nuevamente al renumerado Art. 15 de la Ley 379, supra.


 29 L.P.R.A. sec. 283. Véanse, además: Acevedo v. P.R. Sun Oil Co., supra; Colón v. Syntex, supra, y el Reglamento para Regular el Disfrute del Periodo de Tomar Alimentos, Compensación y la Expedición de Permisos para su Reducción, Reglamento Núm. 4334, Departamento del Trabajo, 24 de septiembre de 1990, pág. 6.


 En Sucn. Meléndez v. Central San Vicente, 86 D.P.R. 398, 407 esc. 7 (1962), hicimos mención de la figura jurídica “de minimis”. Nuestras expresiones allí no fueron el fundamento de la decisión, por lo que constituyen dictum.


 A modo de ejemplo, véanse: Apéndice de la Petición de certiorari, págs. 819, 821, 824, 837, 864, 868, 821, 887, 903, 906, 911, 923, 992, 995, 997, 949, 952, 1011, 1054, 1081, 1084, 1088, 1090, 1099, 1101, 1103, 1105, 1108, 1110, 1112, 1117, 1119 y 1121.


 íd.


 Véanse, a modo de ilustración: Apéndice de la Petición de certiorari, págs. 819, 820, 821, 822,824, 825, 837, 838, 864, 865, 868, 869, 874, 875, 887, 888, 903, 904, 906, 908, 911, 912, 923, 924, 992, 993, 995, 996, 997, 998, 1002, 1003, 1005, 1006, 1011, 1012, 1054, 1055, 1081, 1082, 1084, 1085, 1088, 1089, 1090, 1091, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1108, 1109, 1110, lili, 1112, 1113, 1117, 1118, 1119, 1120, 1121 y 1122.


 Exposición de Motivos de la Ley Núm. 83, supra, 1995 Leyes de Puerto Rico 385.


 Apéndice de la Petición de certiorari, págs. 3050-3054.


 íd., págs. 2850-2853.


 íd., págs. 2846-2851. Bajo el Decreto Mandatorio Núm. 81, el señor Jiménez Marrero tenía derecho a acumular diez días de vacaciones anuales.


 Apéndice de la Petición de certiorari, pág. 2853.


6) J.R.T. v. Junta Adm. Muelle Mun. de Ponce, 122 D.P.R. 318, 329 (1988).


 Decreto Mandatorio Núm. 81, Tercera Revisión (1984), aplicable a la industria de metales, maquinaria, productos eléctricos, instrumentos y productos relacionados, Apéndice de la Petición de certiorari, pág. 157.


 Decreto Mandatorio Núm. 81, Cuarta Revisión (1992), aplicable a la industria de metales, maquinaria, productos eléctricos, instrumentos y productos relacionados, Apéndice de la Petición de certiorari, pág. 171.


 1995 Leyes de Puerto Rico 389; 29 L.P.R.A. ant. sec. 245 et seq.


 29 L.P.R.A. sec. 250 et seq. Esta ley no aplica a los hechos del caso de autos.


 Exposición de Motivos de la Ley Núm. 84, supra, 1995 Leyes de Puerto Rico 389-390.


 Informe Conjunto de las Comisiones de Gobierno y de Trabajo y Asuntos del Veterano de la Cámara de Representantes sobre el P. de la C. 1967 de 13 de julio de 1995, págs. 18-19.


 Exposición de Motivos de la Ley Núm. 84, supra, 1995 Leyes de Puerto Rico 391. No nos corresponde pasar juicio sobre si la Legislatura logró con la ley, y en la práctica, sus expectativas.


 R.N. Delgado Zayas, Observaciones en torno a las licencias de vacaciones y enfermedad en la empresa privada, XVIII (Núm. 53) Rev. Trab. 55 (mayo 2002).


 1995 Leyes de Puerto Rico 395; 29 L.P.R.A. ant. sec. 245n(c).


 íd., págs. 395-396; 29 L.P.R.A. ant. sec. 245n(c).


 íd., pág. 396; 29 L.P.R.A. ant. sec. 245n(c).


 íd.


 íd.


 Esto es así, excepto aquella disposición que concediese un salario mínimo superior al federal. Í995 Leyes de Puerto Rico, supra, págs. 401-402; 29 L.P.R.A. see. 247. Véase, además, Delgado Zayas, supra, pág. 56. Véase, también, A. Acevedo Colom, Legislación protectora del trabajo comentada, 4ta ed., San Juan, 1996, pág. 60. Queda claro, sin embargo, que la Legislatura elevó a rango de ley y garantizó determinados beneficios a los empleados que al 1ro de agosto de 1995 estaban cubiertos por decretos mandatorios, a saber: días feriados con paga, garantías de compensación diaria mínima, compensación extraordinaria por trabajo durante horas extra diarias y liquidación periódica de licencia por enfermedad en exceso de los niveles dispuestos en los decretos aplicables. Véase 1995 Leyes de Puerto Rico 397-398 y 402; Arts. 5 y 20 de la Ley 84 (29 L.P.R.A. ant. secs. 245n(q) y 247).


 Delgado Zayas, supra, págs. 59-61.


 1995 Leyes de Puerto Rico 397; 29 L.P.R.A. ant. sec. 245n(i).


 Delgado Zayas, supra, pág. 64.


 íd.


 Ramos Villanueva v. Depto. de Comercio, 114 D.P.R. 665, 666 (1983); Rivera Maldonado v. Autoridad Sobre Hogares, 87 D.P.R. 453, 456 (1963).


 Muñoz Hernández v. Policía de P.R., 134 D.P.R. 486, 494 (1993).


 Diez días anuales.


 Según indicamos, las vacaciones de 1995 se disfrutaron durante las semanas que terminaron 13 y 28 de agosto de ese año, mientras que la Ley 84 entró en vigor el 1 de agosto de 1995.


 29 L.P.R.A. ant. sec. 245n(j). Al derogarse la Ley 84 y sustituirse por la Ley 180, el legislador volvió a modificar el lenguaje de la penalidad para que dispusiera: “Mediante acuerdo entre el patrono y el empleado, podrá acumularse hasta dos (2) años de licencia por vacaciones. El patrono que no conceda las vacaciones después de acumularse dicho máximo, deberá conceder el total hasta entonces acumulado, pagándole al empleado dos (2) veces el sueldo correspondiente por el período en exceso de dicho máximo.” 29 L.P.R.A. sec. 250d(h).


 El Art. 5 de la Ley 84 estableció lo siguiente:
“Artículo 5.—Se enmienda la Sección 12 de la Ley Núm. 96 de 26 de junio de 1956, según enmendada, para que lea como sigue:
“Sección 12 [29 L.P.R.A. sec. 245n].—Normas sobre Salario Mínimo, Licencia por Vacaciones y Enfermedad y otros Beneficios.
“(a) Los salarios mínimos de los empleados que no estén cubiertos por la Ley Federal de Normas Razonables del Trabajo de 1938, según enmendada, se fijarán teniéndose en cuenta los propósitos y fines de esta ley. Deberán ser los salarios mínimos más altos que razonablemente pueda pagar la industria de que se trate sin *61reducir sustancialmente el empleo en dicha industria y tomando en consideración el costo de la vida y las necesidades de los empleados, así como las condiciones económicas y de competencia de la industria en cuestión.
“(b) Cuando se trate de industrias cubiertas por la Ley Federal de Normas Razonables de Trabajo de 1938, según enmendada, y que estén en competencia sustancial con industrias de los Estados de la Unión, se tomarán también en consideración los salarios y beneficios marginales prevalecientes en éstas y la situación de competencia existente entre industrias de Puerto Rico e industrias similares de los Estados Unidos.
“(c) Se dispone una acumulación mínima de licencia por vacaciones a razón de uno y un cuarto (114) días por mes; y una acumulación mínima de licencia por enfermedad a razón de un (1) día por mes. Será requisito para la acumulación de dichas licencias que el empleado trabaje no menos de ciento quince (115) horas en el mes. Disponiéndose, que el uso de licencias por vacaciones y enfermedad se considerará tiempo trabajado para fines de la acumulación de estos beneficios.
“Los beneficios mínimos antes mencionados serán de aplicación inmediata a todos los empleados que a la fecha de vigencia de esta Ley estuvieran cubiertos por decretos mandatories cuyos niveles de acumulación sean equivalentes a los anteriores. Los empleados que a la vigencia de esta ley hayan estado cubiertos por decretos de la Junta que disponen mayores beneficios mínimos de licencias, permanecerán con la garantía de los mismos, según se dispone en el Artículo 45 de esta ley.
“Aquellos empleados cuyos decretos mandatories dispongan, a la fecha de vigencia de esta ley, beneficios menores a los establecidos en este inciso, continuarán bajo la protección de dichos decretos mandatories. La Junta deberá gestionar en el menor tiempo posible y de acuerdo con la capacidad económica de cada industria los beneficios mínimos de licencias por vacaciones y enfermedad consignados en este inciso. Al alcanzar los beneficios mínimos antes mencionados, cesará la Jurisdicción de la Junta sobre dichos empleados.
“(d) El tiempo de licencia por vacaciones y enfermedad se acumulará a base del día regular de trabajo en el mes en que ocurrió la acumulación. Para empleados cuyos horarios fluctúan, el día regular de trabajo se determinará dividiendo el total de horas regulares trabajadas en el mes entre el total de días trabajados. Para los empleados cuyos horarios de trabajo no se pueden determinar, se computará a base de días de ocho (8) horas regulares.
“(e) El tiempo de licencia por vacaciones y enfermedad se usará y pagará a base del día regular de trabajo al momento de usarse o pagarse el beneficio. A estos fines, se podrá tomar en consideración un período no mayor de dos (2) meses antes de usarse o pagarse el beneficio.
“(f) La licencia por vacaciones y enfermedad se pagará a base de una suma no menor al salario regular por hora devengado por el empleado en el mes en que se acumuló la licencia. Para empleados que reciben comisión u otros incentivos, que no quedan a la entera discreción del patrono, se podrá dividir la comisión o incentivo total devengado en el año entre cincuenta y dos (52) semanas, para el cómputo del salario regular por hora.
“(g) De establecerse un período probatorio autorizado por ley, la licencia por vacaciones se acumulará a partir de la terminación de dicho período probatorio. Sin embargo, todo empleado que apruebe el período probatorio acumulará vacaciones desde la fecha de comienzo en el empleo.
“(h) El disfrute de las vacaciones no podrá ser exigido por el empleado hasta que las hubiere acumulado por un año. Las vacaciones se concederán anualmente, en *62forma que no interrumpan el funcionamiento normal de la empresa cuyo fin el patrono establecerá los turnos correspondientes.
“(i) Las vacaciones se disfrutarán de manera consecutiva, sin embargo, mediante acuerdo entre el patrono y el empleado; éstas pueden ser fraccionadas, siempre y cuando el empleado disfrute de por lo menos cinco (5) días laborables consecutivos de vacaciones en el año.
“(j) Mediante acuerdo entre el patrono y el empleado, podrá acumularse hasta un máximo de treinta (30) días de licencia por vacaciones. El patrono que no conceda las vacaciones después de haberse acumulado dicho máximo deberá conceder el total hasta entonces acumulado, pagándole al empleado dos (2) veces el sueldo correspondiente por el período en exceso de dicho máximo.
“(k) A solicitud escrita del empleado, el patrono podrá permitir que las vacaciones incluyan días no laborables comprendidos dentro del período en que haya de disfrutar las vacaciones.

“(I) En caso de que el empleado cese en su empleo, el patrono le hará efectivo el total hasta entonces acumulado, aunque sea menos de un año.


“(m) A solicitud escrita del empleado, el patrono podrá permitir la liquidación parcial de la licencia por vacaciones acumulada y en exceso de diez (10) días.

“(n) La licencia por enfermedad no usada por el empleado durante el curso del año quedará acumulada para los años sucesivos hasta un máximo de quince (15) días.
“(o) Salvo en casos de fuerza mayor, el empleado deberá notificar a su patrono el hecho de su enfermedad tan pronto sea previsible que habrá de faltar al horario regular del comienzo de sus labores y no más tarde del mismo día de su ausencia.
“(p) El disfrute de la licencia por enfermedad no excusa del cumplimiento con aquellas normas de conducta v[á]lidamente establecidas por el patrono, como lo son las de asistencia, puntualidad, certificaciones médicas, si la ausencia excede de (2) dos días laborables e informes periódicos sobre la continuación de la enfermedad.
“(q) Todo patrono que requiera a sus empleados el uso de uniformes tendrá que sufragar los gastos que conlleve la adquisición de los mismos. Bajo ningún concepto se podrá requerir al empleado que, en forma alguna, contribuya directa o indirectamente a asumir total o parcialmente los gastos que conlleve la adquisición de tales uniformes.
“Los empleados que a la fecha de vigencia de esta ley hayan estado cubiertos por decretos mandatorios que dispongan para días feriados con paga, garantías de compensación diaria mínima y para el pago de compensación extraordinaria por trabajo durante horas extras diarias, continuarán disfrutando dichos beneficios, según se dispone en el Artículo 19 de esta ley.” (Énfasis suplido.) 1995 Leyes de Puerto Rico 395-398.


 Qiaro está, la Ley 96 conservó, en su See. 26 —así reenumerada por la Ley 84— la doble penalidad general que se aplicaba a toda situación en que un trabajador recibía una compensación inferior a la prescrita en ella por concepto de salario mínimo, vacaciones o licencia por enfermedad. Véase 29 L.P.R.A. ant. sec. 246b. Sin embargo, dicha sección es inaplicable al caso de autos, pues el señor Jiménez Marrero no reclama haber recibido una compensación inferior a la prescrita en la ley por sus vacaciones. Por el contrario, y como señalamos antes, no está en controversia que General Instruments le pagó correctamente todos los días de vacaciones que disfrutó en descanso fraccionado.


 Informe Conjunto de las Comisiones de Gobierno y de Trabajo y Asuntos del Veterano de la Cámara de Representantes sobre el P. de la C. 1967, pág. 18.


 J.R.T. v. Vigilantes, Inc., 125 D.P.R. 581, 596 (1990); J.R.T. v. Ventanas Yagüez, Inc., 103 D.P.R. 933, 935 (1975); Torres v. Hull Dobbs Co. of P.R., Inc., 103 D.P.R. 662, 672 (1975); Rivera de Vicenti v. Colón, 103 D.P.R. 560, 563 (1975).


 Colón Molinary v. A.A.A., 103 D.P.R. 143, 157 (1974); Salgado v. Tribunal Superior, 92 D.P.R. 367, 371-373 (1965).


 A continuación, transcribimos dos consultas que respondió la Oficina del Procurador del Trabajo de dicha agencia. Aunque las respuestas del Procurador del Trabajo datan de 1975 y 1984, para efectos de lo que hoy resolvemos, tienen gran importancia y valor persuasivo porque en aquel entonces (periodo previo a 1992) las vacaciones tenían que disfrutarse en su totalidad, de forma consecutiva. Y es que, como vimos, el Decreto 81 permitió el fraccionamiento después de 1992. Veamos:
“6 de marzo de 1984
Ee: Consulta Número 12350
Me refiero a la consulta de epígrafe, en la cual nos formula varias interrogantes relacionadas con el disfrute de vacaciones según reglamentado por el Decreto Mandatorio Núm. 81, aplicable a la Industria de Metales, Maquinaria, Equipo de Transportación, Productos Eléctricos, Instrumentos y Productos Relacionados.
A continuación se copian y contestan las correspondientes interrogantes:
1. El decreto establece que las vacaciones las disfrutará consecutivamente el empleado.
a) ¿Podría acordarse el que las vacaciones se disfruten en pequeños intervalos de tiempo?
Si su respuesta es afirmativa:
1. ¿A petición del empleado?
2. ¿A petición del patrono?”
La contestación es en la negativa.
b) ¿Qué pasa si el empleado específicamente solicita sus vacaciones en pequeños intervalos de tiempo?”
Tal solicitud estaría en contra de la ley.
c) ¿Que penalidad existe si el empleado no disfruta sus vacaciones consecutivamente?

Injunction para que se prohíba, cese o desista de tal práctica, más la acción criminal correspondiente dispuesta por la Ley de Salario Mínimo de Puerto Rico (comisión de delito menos grave por violación del decreto.)

Cordialmente, Néstor Barbosa Vargas Procurador del Trabajo”
(Énfasis suplido.)
“17 de marzo de 1975
Con mucho gusto contestamos su reciente comunicación mediante la cual nos consulta en relación al disfrute de vacaciones al amparo de los decretos mandatorios promulgados por la Junta de Salario Mínimo.

En la primera situación a que hace referencia, en que el obrero se ve en la necesidad de ausentarse de su trabajo por razones ajenas a su voluntad y que tampoco dependen de la empresa, entendemos que quedaría a opción del trabajador so
*66
licitar del patrono que se le imputen las ausencias a la licencia por vacaciones acumulada. De esa forma no se afectaría adversamente su salario y no violaría el patrono las disposiciones del decreto aplicable.


La segunda hipótesis plantea una situación de fraccionamiento de las vacaciones de forma deliberada y sistemática lo que resulta en contra de las disposiciones reglamentarias aplicables. En esta última situación, a nuestro juicio, procedería, una acción de cese y desista a los fines de evitar que el patrono continúe con la práctica.

Cordialmente, Manuel Janer Mendía Procurador del Trabajo”
(Énfasis suplido.)


6) 29 L.P.R.A. sec. 250d(f).


 29 L.PR.A. sec. 250g.


 29 L.P.R.A. sec. 250h.


i°8) En su quinto señalamiento de error, General Instruments plantea que la señora Hernández Santos no probó sus reclamaciones de P.T.A. y diferencia en pago de horas extras, por no haberse considerado en su cómputo el diferencial de turno nocturno. El planteamiento fue debidamente atendido durante la discusión desarrollada en la Opinión con relación a ambas reclamaciones. Resulta innecesario y repetitivo expresamos por separado sobre la cuestión.